        Case 3:20-cv-00278-BAJ-SDJ            Document 47       06/08/20 Page 1 of 65




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


 CLIFTON BELTON, JR., JERRY
 BRADLEY, CEDRICK FRANKLIN,
 CHRISTOPHER ROGERS, JOSEPH
 WILLIAMS, WILLIE SHEPHERD,
 DEVONTE STEWART, CEDRIC
 SPEARS, DEMOND HARRIS, and
 FORREST HARDY, individually and on
 behalf of all others similarly situated.

                Plaintiffs,                     Case No. 3:20-cv-000278-BAJ-SDJ

 v.

 SHERIFF SID GAUTREAUX, in his
 official capacity as Sheriff of East Baton
 Rouge, LT. COL. DENNIS GRIMES, in his
 official capacity as Warden of East Baton
 Rouge Parish Prison; CITY OF BATON
 ROUGE/PARISH OF EAST BATON
 ROUGE,

                Defendants.

 MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION FOR
                TEMPORARY RESTRAINING ORDER

       MAY IT PLEASE THE COURT:

       Defendants, SID J. GAUTREAUX, III, SHERIFF OF EAST BATON ROUGE PARISH

in his official capacity and LT. COL. DENNIS GRIMES, in is official capacity (hereinafter

collectively referred to as “Sheriff Defendants”), respectfully submit this Memorandum in

Opposition to Plaintiffs’ Emergency Motion for Temporary Restraining Order. Sheriff Defendants

respectfully request that this Court deny Plaintiffs’ Motion for Temporary Restraining Order and

dismiss the suit as premature because Plaintiffs failed to exhaust administrative remedies prior to

                                                1
            Case 3:20-cv-00278-BAJ-SDJ           Document 47       06/08/20 Page 2 of 65



filing suit.

I.         INTRODUCTION

           Plaintiffs seek the immediate release of all inmates who are part of the proposed Sub-class

of medically vulnerable inmates currently incarcerated in the East Baton Rouge Parish Prison. The

proposed Sub-class includes all inmates over the age of 65 years old and all inmates who

experience an underlying medical condition that places them at particular risk of serious illness or

death from COVID-19. 1 Plaintiffs seek immediate intervention based upon their assertion that

there is a dire health emergency at the jail and immediate relief is necessary to save lives. Plaintiffs

assert that Medically Vulnerable Sub-class of inmates’ immediate release is necessary because

these inmates are so vulnerable that no procedures could be implemented quickly or successfully

enough to protect them. Plaintiffs assert that they believe that the number of confirmed COVID-

19 cases have likely already multiplied exponentially.

           However, the evidence reflects that there is no health emergency at the jail and that due to

extensive safety measures implemented and practiced, the number of inmates testing positive for

COVID-19 have significantly declined since May 4. 2020. There have been no COVID-19 related

deaths in the jail. Approximately three inmates have been transferred to an outside hospital facility

and three recovered. Even more significantly, the number of new infections in the jail has not

increased since May 12, 2020 and there are currently only six positive COVID-19 inmates being

housed in the jail. The jail population has already been reduced significantly due to the efforts and

collaboration of the District Attorney’s Office with its criminal justice partners to balance the need

to continue to detain rightfully held arrestees to ensure the safety for our community versus the

public health benefits of a lower jail population in light of the COVID-19 pandemic. The three




1
    Rec. Doc. 8 page 2
                                                    2
            Case 3:20-cv-00278-BAJ-SDJ          Document 47       06/08/20 Page 3 of 65



named Plaintiffs, proposed class representatives of the Medically Vulnerable Sub-class (Clifton

Belton, Cedric Franklin and Willie Shepherd) have all already tested positive for the virus and

have recovered. The premise for Plaintiffs request for emergency relief is flawed and this motion

for TRO should be denied.

           Further, Plaintiffs’ claims should be dismissed because Clifton Belton did not exhaust the

EBRPP’s administrative remedies procedure prior to filing this suit. In addition, Plaintiffs failed

to establish the prerequisites for a mandatory TRO. Plaintiffs have not shown a substantial

likelihood of prevailing on their underlying Eighth Amendment and Fourteenth Amendment

claims and the Fifth Circuit’s recent decisions in Valentine v. Collier, 956 F. 3d 797 (5th Cir. 2020)

and Marlowe v. LeBlanc, 2020 WL 2043425 (5th Cir. 2020) preclude this Court from granting

Plaintiffs’ motion for TRO. Plaintiffs cannot show the proposed class will suffer irreparable harm

in the absence of a TRO mandating release. Defendants have put swift and targeted measures in

place based on CDC guidelines and recommendations from a medical expert on infectious disease.

Further, the release of all members of the Medically Vulnerable Sub-class, regardless of their

charges/convictions and without regard to the risk of society is detrimental to the public interest.

           In addition, for the reasons cited herein this Court does not have the authority to order

immediate release of the proposed Medically Vulnerable Sub-class members.

II.        PROCEDURAL HISTORY

           On May 4, 2020, Clifton Belton, Jr. (hereinafter referred to as “Belton”) filed a pro se

Complaint 2 regarding the conditions of the East Baton Rouge Parish Prison (hereinafter referred

to as “EBRPP”) during the ongoing COVID-19 pandemic. On May 22, 2020, attorney David Utter

filed an Ex Parte Motion to Enroll 3 as counsel of record on behalf of Belton. On May 27, 2020,



2
    Rec. Doc. 1
3
    Rec. Doc. 3
                                                   3
          Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 4 of 65



Mr. Utter filed an Amended Class Action Complaint 4 along with attached exhibits regarding the

condition of the EBRPP. The named Plaintiffs are Clifton Belton Jr., Jerry Bradley, Cedric

Franklin, Christopher Rogers, Joseph Williams, Willie Shepherd, Devonte Stewart, Cedric Spears,

Demond Harris, and Forrest Hardy. 5 In the Amended Complaint, Plaintiffs describe a medically

vulnerable subclass of plaintiffs who are detainees at the East Baton Rouge Parish Prison and

allegedly at a greater risk of infection and death from COVID-19. 6

          On May 27, 2020, Plaintiffs also filed an Emergency Motion for Temporary Restraining

Order 7 against Sheriff Defendants and the City of Baton Rouge/Parish of East Baton Rouge asking

the court to release the medically vulnerable subclass members. Plaintiffs contemporaneously

filed a Motion for Expedited Discovery 8 requesting an expedited expert’s inspection of the EBRPP

in anticipation of a hearing on their request for preliminary injunction. Plaintiffs also filed a Motion

for Class Certification.9

          On May 28, 2020 EBRP defendants requested that this court schedule a status conference

regarding the recent pleadings. 10 A status conference was then set for June 1, 2020. 11 Following

the status conference, counsel for defendants were given until the close of business on June 5, 2020

to file an Opposition to the Motion for Temporary Restraining Order. 12 On June 3, 2020 a Hearing

on the Emergency Motion for Temporary Restraining Order was set for June 10, 2020 at 9:30

a.m. 13




4
  Rec. Doc. 4
5
  Id.
6
  Id.
7
  Rec. Doc. 5-2
8
  Rec. Doc. 7
9
  Rec. Doc. 8
10
   Rec. Doc. 22
11
   Rec. Doc. 27
12
   Rec. Doc. 32
13
   Rec. Doc. 33
                                                   4
            Case 3:20-cv-00278-BAJ-SDJ            Document 47         06/08/20 Page 5 of 65



III.     FACTUAL BACKGROUND

         The Coronavirus (“COVID-19”) crisis has been a rapidly moving and evolving situation

for the whole world. While the global pandemic has swept the nation, the East Baton Rouge Parish

Prison (EBRPP) was able to swiftly implement procedures based on commonly followed CDC

Guidelines. Through this quick action, EBRPP, in unison with the City and CorrectHealth (the

Healthcare provider at the EBRPP), has managed to mitigate the spread of COVID-19 in the jail

and provide inmates with adequate personal protective equipment and sanitation products. The

policies and procedures instituted in the jail facility have undoubtedly mitigated the risks of

contracting the virus as well as increased the chances of prevention.

         On March 11, 2020, the World Health Organization declared the novel coronavirus

(“COVID-19”) a pandemic. 14 The Louisiana Department of Health reported Louisiana’s first

presumptive positive case of COVID-19 on March 9, 2020. The Governor of Louisiana declared

a statewide public health emergency on March 11, 2020. 15 The CDC recognized that correctional

institutions provide essential public services for the protection of incarcerated persons, staff, and

visitors.    Correctional facilities have added challenges during the outbreak of COVID-19.

Therefore, the CDC provided guidance to these institutions on March 23, 2020. Prior to these

guidelines being issued, The East Baton Rouge Sheriff’s Office (EBRSO) proactively educated

staff on the virus and created a plan of action for the safety of inmates and staff. EBRSO has

continued to put the safety of their employees, the community, and the inmate held in their custody

first.




14
   Exhibit 1 - See WHO Director-General’s opening remarks at the media briefing on COVID-19 – 11, March 2020
(March 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020.
15
   Exhibit 2 - 25 JBE 2020
                                                      5
         Case 3:20-cv-00278-BAJ-SDJ                Document 47        06/08/20 Page 6 of 65



        A.       The East Baton Rouge Sheriff’s Office Took Active Measures at the Start of
                 the Pandemic to Ensure the Safety of the Inmates and Employees at the Jail
                 Facility.

        Kellie Jolivette (Jolivette), EBRSO Human Resources Director, sent out several

departmental notifications regarding COVID-19 when the State of Louisiana had six (6)

presumptive positive cases. 16 On March 11, 2020, Jolivette sent a departmental wide

communication out to all employees to educate them on the virus. 17 On March 25, 2020,

instructional videos were posted to YouTube and all EBRSO users were notified that videos had

been created to demonstrate the proper use of personal protective equipment (PPE). 18 On March

27, 2020, Jolivette sent an email to deputies to provide a process for reporting COVID-19

exposures, testing protocol, and return-to- work information. 19 On April 9, a flow chart to show

what actions should be taken by employees was also disseminated. 20 Based on these affirmative

actions, it is clear that the Sheriff’s office was actively working to educate deputies, including the

correctional staff, regarding the virus at the start of the state’s crisis. 21

     EBRSO recognized that the best method to slow the spread of the virus was to ensure that the

deputy was not infected and educate all employees regarding the known symptoms of the virus. 22

On April, 3, 2020, in order to minimize the risk of the deputies carrying the virus into the jail, the

Sheriff provided a decontamination trailer for all deputies assigned to the jail facility. 23

        On March 12, 2020, in addition to the information disseminated by EBRSO, the Warden

at EBRPP implemented special guidelines in response to the COVID-10 crisis. 24 A document



16
   Exhibit 3 - Affidavit of Kellie Jolivette
17
   Exhibit 3 - attachment A
18
   Exhibit 4 - Affidavit of Kenny Kwan
19
   Exhibit 3 - attachment B
20
   Id. - attachment C
21
   Exhibit 3
22
   Exhibit 5 - Affidavit of Warden Dennis Grimes
23
   Id.
24
   Id.
                                                     6
           Case 3:20-cv-00278-BAJ-SDJ           Document 47        06/08/20 Page 7 of 65



entitled, “Covid 19 (Coronavirus) prevention and contingency Plan for East Baton Rouge Parish

Prison (3/12/2020)” was provided to all deputies working at the prison and to all inmates housed

at EBRPP.25 This communication promoted cleaning, and specifically mandated that Central

Booking be cleaned twice per day. 26 Under this policy, inmates are given cleaning supplies daily

to clean their living spaces. 27 The bars of the cells are sprayed daily by the deputies with Opticlean-

v-Liquid detergent with bleach and Maxim Fresh scent. 28

           B.     EBRPP Adopted the CDC Guidelines and DOC Policies for Correctional
                  Facilities as such Standards Became Available.

           The CDC guidelines were promulgated on March 23, 2020. The Warden is currently

following the CDC guidelines for the management of COVID-19 in correctional and detention

facilities. 29 In addition to the CDC guidance, EBRPP has also followed policies from the Louisiana

Department of Corrections (DOC) which policy was initially issued on April 6, 2020 and updated

on May 11, 2020. 30 In response to the DOC guidance issued, the Louisiana Sheriff’s Association

published “COVID-19 FAQ and Guidance to Prisons Re: Screening, Assessment, Testing and

Infection Control”. 31 The jail has used this document to educate jail staff and inmates on the

COVID-19 situation. 32 Although communicated to the staff before, the Warden formally adopted

the CDC guidelines into policy at EBRPP on April 14, 2020 with policy No. D. 201 on April 14,

2020. 33




25
   Id. - attachment H
26
   Id.
27
   Id.
28
   Id.
29
   Id. - attachment C
30
   Id. - attachment D
31
   Id - attachment E
32
   Id.
33
   Id. - attachment F
                                                   7
          Case 3:20-cv-00278-BAJ-SDJ           Document 47       06/08/20 Page 8 of 65



                  i.     EBRPP Provides Educational Support Regarding the Spread and
                         Threat of COVID-19 to Inmates Housed in the Jail Facility.

         EBRPP has effectively communicated the known information regarding COVID-19 to the

inmates. 34 Signs in both English and Spanish were posted in the jail which provided access to

information designed to educate the inmates regarding the spread of COVID-19. 35 Additionally,

informational videos were played on the monitors in the jail to inform and educate inmates

regarding COVID-19. 36 Deputies distributed ample cleaning supplies and hygiene items while

verbally requesting inmates to clean living areas due to COVID-19. 37

                  ii.    Extensive Cleaning Protocols were Implemented and Personal Hygiene
                         Products are Supplied to Inmates in the Jail Facility.

         Cleaning protocols were enhanced to ensure that mattresses, toilets, and shower areas are

regularly sprayed and cleaned. 38 Attached are logs evidencing the cleaning of these items. 39

EBRPP maintains logs of cleaning supplies distributed throughout the facility documenting efforts

to provide disinfectant, bleach, soap, and other efforts by the jail staff to ensure that there are

available cleaning supplies. 40 In addition to these cleaning supplies, inmates are provided supplies

for personal hygiene free of charge. 41 Inmates are provided with extra soap, toothpaste, toilet

paper, and plenty of brown paper disposable towels to clean their cells. 42 Prior to COVID-19, the

personal hygiene supplies were distributed on the 1st and 15th of each month. 43 Currently, hygiene

supplies are distributed twice per week. 44 However, any inmate can request soap at any time, and



34
   Id. - attachment K
35
   Id.- attachment K
36
   Id. - attachment L
37
   Id. - attachment M.
38
   Exhibit 5
39
   Id.- attachment M
40
   Id.
41
   Id.
42
   Id.
43
   Id.
44
   Id.
                                                 8
          Case 3:20-cv-00278-BAJ-SDJ            Document 47       06/08/20 Page 9 of 65



it will be provided without charge. 45 Sheriff Defendants have attached an example of a typical

shift on the B-Wing which shows iced water offered, phones wiped down, and chemicals issued.46

                  iii.   EBRPP Strongly Promotes Social Distancing

         The jail staff works to ensure social distancing. 47 To avoid large gatherings of inmates, the

facility’s cafeteria is no longer in use and jail staff brings chow directly to the inmates. 48 Meals

for isolation inmates are served on Styrofoam to ensure social distancing and prevent

contamination. 49 Additionally, all inmates have all medication brought to them by the healthcare

providers. 50 Inmates are allowed recreation, but it is limited or curtailed to reduce movement

within the prison. 51 They are allowed hall time but restricted to limited numbers of inmates per

cell outing in order to ensure safe distances between the inmates. 52 As it was recommended,

inmates were provided with face coverings. 53

         For safety and security, the jail is required to do an inmate count every day. 54 The inmates

on a wing are required to be present. This is one of the most important procedures in the jail.

During the count, inmates are given verbal orders to wear a mask and social distance as much as

possible. 55 The process typically lasts less than one hour for each line, but smaller lines are much

shorter (less than 30 minutes).

         The jail facility has implemented methods for social distancing in the large dorms where

bunk beds are utilized. The bunks that are used for sleeping are bolted to the floor and wall so



45
   Id.
46
   Id. – attachment R
47
   Id.
48
   Id.
49
   Id.
50
   Id.
51
   Id.
52
   Id.
53
   Id.
54
   Id.
55
   Id.
                                                   9
         Case 3:20-cv-00278-BAJ-SDJ              Document 47         06/08/20 Page 10 of 65



moving the beds was not an option. 56 In order to social distance while sleeping, inmates sleep

“head to toe” as recommended by the CDC. In other words, if an individual is in the lower bunk

with his head facing north, then in the upper bunk and side bunks the individual’s head is facing

south. 57

                  iv.      EBRPP Provides a Thorough Screening Process for All Individuals
                           Entering the Jail Facility.

         Screening processes are instituted to reduce the transmission of the virus from visitors.58

Any individual wishing to enter the jail facility is screened before entering the jail with questions

asked to elicit whether that individual has any COVID-19 symptoms. 59 The screening

questionnaire is attached to the Wardens Affidavit. 60 Additionally, temperatures are checked for

all individuals going into the jail as well as staff leaving the jail. 61

         The jail implemented screening processes early on (first week of March) in cases of new

arrestees being booked by law enforcement. Temperatures on new arrestees are taken prior to

entering Central Booking and recorded by CorrectHealth. 62 After the screening questions and

temperature check are administered, if the medical provider suspects a case of COVID-19, both

the arrestee and the law enforcement officer would be provided PPE and sent to a hospital. 63

         If COVID-19 is not suspected, the inmate is allowed into the facility. Inmates remain in

booking for two (2) days due to court hearings and PREA. After that, they are transferred to the

intake line where they are monitored for fourteen (14) days separate from general population. 64

         All visitation to the prison by members of the public was terminated effective March 13,


56
   Id.
57
   Id.
58
   Id.
59
   Id.
60
   Id. - attachment I
61
   Id.
62
   Id.
63
   Id. - attachment H
64
   Exhibit 6 - Affidavit of Major Fontenot
                                                    10
         Case 3:20-cv-00278-BAJ-SDJ             Document 47       06/08/20 Page 11 of 65



2020. 65 Visitation at the jail has not resumed to date. 66

                  v.        PPE is Utilized By the Jail Staff and Inmates According to CDC
                            Protocols

         Prison officials actively educated themselves regarding the use of PPE in correctional

facilities and used the knowledge gained to implement safety measures in the jail. The Warden

took part in a conference to educate himself on the CDC requirements on March 11, 2020. 67 On

March 12, 2020, the warden promulgated, “Covid 19 (Coronavirus) prevention and contingency

Plan for East Baton Rouge Parish Prison (3/12/2020)” within the jail. 68 This document outlines

that PPE and supplies will be provided and must be worn. 69 The CDC recommendation that PPE

should be worn by both inmates and staff is adhered to by the jail. 70 Jail officials endeavor to keep

jail staff reminded of the PPE requirements and its availability in the facility. 71

         Supplies of PPE are constantly monitored, and updates sent periodically to staff tasked

with procuring it. 72 As has been widely publicized at times PPE was difficult to obtain. However,

the jail staff kept inventory and reported the status of PPE availability as well as cleaning and

disinfectant supplies to Captain Kenny Kwan. 73 Captain Kwan then maintained the stock of

available PPE and cleaning disinfectant supplies. 74 If available stock at the jail fell to the half

point, staff would report that supplies are needed. 75 Upon notification of a declining supply,

Captain Kwan would obtain those PPE and cleaning products. 76 At all times since the start of the



65
    Exhibit 5
66
    Id.
67
    Id.
68
    Id. - attachment H
69
    Id.
70
    Id.
71
    Exhibit 6 - attachment A
72
    Id. - attachment F and G
73
    Exhibit 4
74
   Id. and Exhibit 6 - attachment F
75
    Exhibit 4
76
    Id. and Exhibit 6 – attachment F
                                                   11
         Case 3:20-cv-00278-BAJ-SDJ            Document 47       06/08/20 Page 12 of 65



COVID-19 pandemic, the jail has met all demand for supplies of PPE and had available cleaning

and disinfectant supplies. 77

         All inmates were provided with bandanas to be used as face masks. 78 The April 3, 2020

the CDC provided “Recommendation Regarding the Use of Cloth Face Coverings, Especially in

Areas of Significant Community Based Transmission”. The CDC recognized that a simple cloth

barrier can stop the transmission of the virus. These face coverings are picked up every 3 days by

jail staff and laundered with Opticlean-V-Liquid with Bleach detergent in hot water.79

Contemporaneously with laundering the face covering new bandanas are distributed to every

inmate. 80

                  vi.   EBRPP Strives to Ensure that Proper Protocols are Followed in the
                        Effort to Safely Isolate and Quarantine Inmates During this Pandemic.

         Initially, positive individuals were moved from the jail to another facility. 81 However, at

some point in early April, that process was changed. 82 When no other option was available, there

were instances in the early stages of the pandemic where confirmed positive inmates were housed

with highly suspected COVID-19 inmates who exhibited symptoms that closely mirrored COVID-

19. 83 In some instances, cohorting confirmed positive cases with non-confirmed suspected cases

is allowed by the CDC Guidelines. 84 Currently, the jail is segregated into general population,

isolation areas, and quarantined areas. 85 All inmates in quarantine and isolation were issued




77
   Id.
78
   Exhibit 5
79
   Id. - attachment Q
80
   Id.
81
   Id.
82
   Id.
83
   Id.
84
   Id. – attachment C
85
   Id.
                                                  12
         Case 3:20-cv-00278-BAJ-SDJ             Document 47        06/08/20 Page 13 of 65



masks/bandanas and are monitored frequently. 86

         The EBRPP created a process of quarantining inmates potentially exposed to a COVID-19

positive inmate. The line or unit where the inmate was originally housed is put on a 14-day

quarantine where movement is restricted. 87 Temperatures of the exposed inmates are checked

twice daily. 88 Other symptoms of COVID-19 are also monitored in the quarantine area. 89 No new

inmate was moved into a quarantine area during the 14-day quarantine. 90

         Quarantined inmates are not allowed to move within the jail.91 They are not allowed

outside recreation, but are provided with additional games, cards, and inside entertainment.92

These inmates continue to have access to television, books, water, and socially distanced

recreation. If during a 14-day quarantine period, no inmate in the quarantine area tests positive for

COVID-19, then the quarantine is lifted from that line. Inmates are then allowed to have outside

recreation. 93 Important to note is that quarantined inmates receive ice water during the day and

have water available all day. 94

         The EBRPP has utilized its facility as efficiently as possible during this crisis. Officials

have designated isolation lines for inmates who test positive for COVID-19 and strict policies are

in place to ensure their safety and to ensure that the virus is contained to such a line. The isolation

line is not a disciplinary line. 95 In isolation, the inmate has access to television, reading materials,

and games. 96 The inmates on the isolation line’s symptoms are closely monitored by medical



86
   Id.
87
   Id.
88
   Id.
89
   Id.
90
   Id.
91
   Id.
92
   Id.
93
   Id.
94
   Id.
95
   Id.
96
   Id.
                                                   13
         Case 3:20-cv-00278-BAJ-SDJ            Document 47       06/08/20 Page 14 of 65



professionals. 97 In addition, inmates are closely monitored by jail staff while on this line. 98 Staff

assigned to an isolation wear additional PPE designed to protect themselves from contracting the

virus, thereby limiting the spread throughout the facility and community. 99

         Further, the facility has implemented a policy wherein an inmate must have a minimum of

two (2) negative COVID-19 test results before he may be moved back to general population. 100

                           a. A Medical Expert was Enlisted to Evaluate The Quarantine and
                              Isolation Procedures Implemented at the Jail Facility.

         EBRSO communicated with Our Lady of the Lake Hospital to enlist the medical expertise

of Dr. Catherine O’Neal, an infectious disease specialist with over seventeen (17) years of related

experience. 101 On April 2, 2020 she reviewed the jails testing, quarantine, and isolation

procedures. 102 She concluded that the jail was following the recommended guidelines. 103

                  vii.     EBRPP’s COVID-19 Policies Have Been Successful

         EBRPP has successfully implemented policies which work to lower the inmates’ risk of

contracting COVID-19 as well as increase the likelihood of a successful recovery. Plaintiffs

inaccurately claim that a COVID-19 positive inmate at EBRPP died due to the virus. 104 The first

case of an inmate diagnosed with COVID-19 at EBRPP was on March 28, 2019. 105 An individual

at the jail on March 28, 2020 was suffering from a drug overdose, and was brought to OLOL.106

While at the hospital, that individual was checked, and diagnosed with COVID-19. 107 That




97
   Id.
98
   Id.
99
   Id.
100
    Id.
101
    Exhibit 6 - attachment C
102
    Id. – attachment D
103
    Id – attachment D
104
    Rec. Doc. 5, page 20.
105
    Exhibit 5
106
    Id.
107
    Id.
                                                  14
         Case 3:20-cv-00278-BAJ-SDJ             Document 47     06/08/20 Page 15 of 65



individual recovered, was released from OLOL, and did not die. 108 Since that time, there have been

a total of 92 positive cases in the jail. 109 The jail released 16 of that number and 70 have

recovered. 110 As of June 4, 2020 six (6) inmates are positive for COVID-19. 111

         Evidence shows that, due to safety measures implemented and practiced, the number of

positive cases in the jail have consistently gone down since May 4, 2020. 112 There have been no

COVID-19 related deaths in EBRPP.113 Only three inmates were transferred to an outside hospital

facility and all three recovered. 114 Even more significantly, the number of new infections in the

jail has not increased since May 12, 2020 (prior to the filing of this emergency TRO). 115 There

are currently only six (6) positive cases in isolation. 116

                  viii.    EBRPP has Taken Measures to Ease the Financial Burden on Inmates
                           During this Crisis.

         In order to ease the hardships faced by individuals in the jail, all co-pays and fees for

medical treatment or a sick call have been waived. 117 This will also encourage all to seek medical

attention for any symptoms they may experience. A sign regarding the waiver of all co-pays is

posted in all areas of the jail. 118 Further, all inmates are now allowed two (2) free phone calls to

family and loved ones and can communicate with counsel via phone. Phone conversations with

counsel are not monitored. 119 The jail has measures in place to inform family members when an




108
    Id.
109
    Id.
110
    Id.
111
    Id. - attachment Y
112
    Id.
113
    Exhibit 7- Affidavit of CorrectHealth
114
    Exhibit 5
115
    Id.
116
    Id.
117
    Id. – attachment U
118
    Id.
119
    Id.
                                                   15
            Case 3:20-cv-00278-BAJ-SDJ          Document 47       06/08/20 Page 16 of 65



inmate has been transferred to the hospital. 120

                   ix.     EBRPP Ensures that Regular Facility Services are Continued to Be
                           Provided.

            The Policy and Procedures for Mental Health and Special Needs Housing; suicide

Prevention E111 was updated on March 6, 2020. It is followed to ensure that inmates with special

needs are given periodic reviews and that treatment plans are put in place by the social workers

employed by CorrectHealth. 121 Chaplains have continued to work with inmates and be available

for counseling. 122

            Daily Briefings with jail staff ensure that guidelines are being followed, and that any

changes are communicated promptly and effectively. 123

            C.     Extraordinary Efforts Were Made to Reduce the Jail Population

            The District Attorney’s Office worked closely with the Public Defender’s Office to safely

reduce the jail population. 124 The Public Defender’s Office provided a list of cases to prosecutors

to review for pre-trial release. 125 The joint recommendations were presented to the Court, which

led to a historic low in the population size at the East Baton Rouge Parish Prison. 126 During these

reviews, jail officials provided daily updates on the jail population and health conditions inside the

jail. 127

            D.     Plaintiffs Seek the Release of Three COVID-19 Survivors Described Below

            The daily count of inmates in EBRPP as of June 2, 2019 was 1347 made up of 1168 males

and 179 females. 128 The daily count of inmates on June 2, 2020, after efforts by the State and City


120
    Id.
121
    Id.- attachment X
122
    Exhibit 6 - attachment B
123
    Exhibit 5
124
    Exhibit 8 – Affidavit of Hillar Moor
125
    Id.
126
    Id.
127
    Id.
128
    Exhibit 5
                                                   16
         Case 3:20-cv-00278-BAJ-SDJ                     Document 47   06/08/20 Page 17 of 65



judges, the district attorney and defense counsel to reduce the jail population, was 1062 made up

of 976 males and 86 females. 129 The jail has a capacity of approximately 1420 inmates, split

between bed space for 184 females and 1236 males. 130 The focus of plaintiffs’ motion are the

inmates that are currently in the EBRPP facility.131 There are approximately 233 Department of

Corrections inmates assigned to East Baton Rouge parish’s work Release Facility, which is

managed by Louisiana Workforce, LLC. 132 This facility is separate, and none of these individuals

are housed at the EBRPP facility, therefore, the work release facility, is not at issue before the

court. 133

         The three plaintiffs before the court on this TRO have identified themselves as medically

vulnerable and because of their medical vulnerability are seeking a TRO to be released from

EBRPP.134 Two plaintiffs have pled guilty to crimes, Clifton Belton and Cedric Franklin. Both of

these plaintiffs are currently serving time related to those convictions. One plaintiff, Willie

Shepard is a pre-trial detainee. All three plaintiffs have previously tested positive for COVID-19

and are now recovered from COVID-19. 135

                  a.       Clifton Belton

         Clifton Belton is a post-conviction inmate. He was booked into East Baton Rouge Parish

Prison on December 9, 2018 for retail theft under La. R.S. 14:67, Resisting an officer La. R.S.

14:108, and three (3) fugitive from justice charges; (1) Fugitive from justice BRPD file # 26611,

(2) Fugitive from justice West Baton Rouge file #26611, and (3) Fugitive from justice from

Livingston file #26611. 136 In the Nineteenth Judicial District (“19th JDC”), before Judge Johnson,


129
    Id.
130
    Id.
131
    Rec. Doc. 5-3.
132
    Exhibit 5.
133
    Id.
134
    Rec. Doc. 5-3.
135
    Exhibit 6
136
    Exhibit 9 – Clifton Belton Jr.’s Booking Records.
                                                          17
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47         06/08/20 Page 18 of 65



he plead guilty to one count of La. R.S. 14:67 Felony Theft in Docket #07-18-0435 on September

25, 2019. 137 He agreed to a sentence of four years at hard labor to run concurrently with any and

all other time. 138 This case was set for sentencing on April 15, 2020, and, at defense counsel’s

request, it was reset to July 20, 2020 while Mr. Belton resolves his pending cases in other

parishes. 139 In West Baton Rouge Parish (“WBR”), he has charges of: (1) La. R.S. 14:67, Felony

Theft; 140 (2) La. R.S. 14:67, Misdemeanor Theft; 141 and (3) La. R.S. 14:68, Simple Robbery.142

His next court date is June 22, 2020. 143 In Livingston Parish, he has an outstanding affidavit

warrant for simple burglary, which he has not yet been booked. 144 He also is facing charges in

Ascension Parish on La. R.S. 14:27 / La. R.S. 14: 67, Attempted Felony Theft. 145 His next court

date is July 21, 2020. 146

                 b.       Cedric Franklin

        Cedric Franklin is also post-conviction inmate. He was booked into East Baton Rouge

Parish jail on with violations of La. R.S. 14:43 misdemeanor sexual battery and La R.S.

40:966(C)(2) & (C)(23) felony possession of ecstasy. 147 He was arrested and was booked into the

East Baton Rouge Parish Prison on January 6, 2020. 148 On January 6, 2020 before Judge Trudy

White, in the 19th JDC, he plead guilty under Docket #07-17-0073 to the amended charge of

misdemeanor sexual battery. 149 He was sentenced to 6 months at parish prison. 150 On that same



137
    Exhibit 10 – Clifton Belton Jr.’s 19th JDC Minutes from Docket #07-18-0435
138
    Id.
139
    Id.
140
    Exhibit 11 - Clifton Belton Jr.’s WBR Docket #170116
141
    Exhibit 12 - Clifton Belton Jr.’s WBR Docket #180117
142
    Exhibit 13 - Clifton Belton Jr.’s WBR Docket #190618
143
    Exhibits 11, 12, and 13.
144
    Exhibit 10.
145
    Exhibit 14 - Clifton Belton Jr.’s Ascension Parish Bill of Information
146
    Exhibit 15 - Clifton Belton Jr.’s Ascension Parish Minutes from Docket #40477
147
    Exhibit 16 - Cedric Franklin’s Booking Records
148
    Id.
149
    Exhibit 17 - Cedric Franklin’s 19th JDC Minutes from Docket #07-17-0073.
150
    Id.
                                                           18
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47         06/08/20 Page 19 of 65



day and before Judge Trudy White, he plead guilty to possession of a schedule 1 controlled

substance, specifically Ecstasy, under Docket #03-17-0501. 151 He was sentenced to 2 years at

Parish prison in with both the sentences running concurrently. 152 Mr. Franklin is scheduled for

release on January 2, 2021. 153

                 c.       Willie Shepherd

        Willie Shepherd is a pretrial detainee. He was booked into East Baton Rouge Parish Prison

on February 26, 2020 on the following charges; La. R.S. 14:35.3, Domestic Abuse Battery, two

counts of La. R.S. 14:43.1, Sexual Battery, La. R.S. 14:38, Simple Assault 14:38, La. R.S. 14:46,

False Imprisonment, and La. R.S. 14:133.2, Misrepresentation During Booking. 154 A Bill of

Information in Docket #20-01854 – La. R.S. 14:108, Resisting an Officer, was filed April 22,

2020. 155 His Bills of Information for Dockets #20-01855, La. R.S. 14:35.3, Domestic Abuse

Battery, La. R.S. 14:46, False Imprisonment, and La. R.S. 14:133.2, Misrepresentation During

Booking; 156 and Docket #20-01856, two counts of La. R.S. 14:43.1, Sexual Battery, were filed on

May 14, 2020. 157 Currently, he is scheduled for a status conference on all three of his open dockets

on June 24, 2020. 158 On March 4, 2020, his bond was set at $15,000 plus abiding by terms of a

protective order and residing with his mother. He was rearrested and booked into EBRPP on March

7, 2020 on the charge of La. R.S. 14:108, Resisting an Officer. 159

        All three of the plaintiffs seeking to be released as medically vulnerable have tested

positive for COVID-19 and fully recovered. The jail management system shows that Clifton


151
    Exhibit 18 - Cedric Franklin’s 19th JDC Minutes from Docket #03-17-0501.
152
    Id.
153
    See Exhibit 17.
154
    Exhibit 19 - Willie Shepherd’s Booking Records.
155
    Exhibit 20 - Willie Shepherd’s 19th JDC Bill of Information on Docket #20-01854.
156
    Exhibit 21 - Willie Shepherd’s 19th JDC Bill of Information on Docket #20-01855.
157
    Exhibit 22 - Willie Shepherd’s 19th JDC Bill of Information on Docket #20-01856.
158
    Exhibit 23 - Willie Shepherd’s 19th JDC Minutes from Docket #20-01854. Exhibit 24 - Willie Shepherd’s 19th JDC
Minutes from Docket #20-01855. Exhibit 25 - Willie Shepherd’s 19th JDC Minutes from Docket #20-01856.
159
    Exhibit 19, page 1.
                                                          19
            Case 3:20-cv-00278-BAJ-SDJ               Document 47          06/08/20 Page 20 of 65



Belton was moved after being positive from an isolation line on May 19, 2020. 160 Willie Shepherd

was moved from an isolation line on May 4, 2020. 161 Cedric Franklin was moved from an isolation

line on May 8, 2020.162 All three tested negative twice before being moved from the positive

area. 163

IV.         LAW AND ARGUMENT

            A.     Plaintiffs’ claims should be dismissed because they failed to exhaust
                   administrative remedies prior to filing suit.

            Under the Prison Litigation Reform Act (“PLRA”), “no action shall be brought with respect

to prison conditions under Section 1983…by a prisoner confined in any jail…until such

administrative remedies as are available are exhausted.” 164 “[T]he PRLA’s exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” 165 Exhaustion

is a mandatory prerequisite to filing suit.166

            The Fifth Circuit requires inmates to fully exhaust the applicable prison grievance

procedures before filing a suit in federal court. 167 Courts have no discretion to excuse an inmate’s

failure to properly exhaust the prison grievance process, even to take “special circumstances” into

account. 168 Recently, the Fifth Circuit discussed this issue in Valentine v. Collier, 956 F. 3d 797

(5th Cir. 2020). In Valentine, the plaintiffs were seeking a preliminary injunction related to the



160
    Exhibit 6 - attachment H.
161
    Exhibit 6- attachment I
162
    Exhibit 6 - attachment J
163
    Exhibit 5
164
    42 U.S. C. Section 1997e(a); Jones v. Bock, 549 U.S. 199, 202 (2007)
165
    Porter v. Nussle, 534 U.S. 516, 532 (2002)
166
    Booth v. Churner, 532 U.S. 731, 739 (2001)
167
    Gonzales v. Seal, 702 F. 3d 785, 788 (5th Cir. 2012) (“It is irrelevant whether exhaustion is achieved during the
federal proceeding. Pre-filing exhaustion is mandatory, and the case must be dismissed if available administrative
remedies were not exhausted.”); Dillon v. Rogers, 596 F. 3d 260, 268 (5th Cir. 2010) (finding that mere “substantial
compliance” with administrative procedures is insufficient exhaustion); Wright v. Hollingsworth, 260 F. 3d 357, 358-
59 (5th Cir. 2001).
168
    Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016); Gonzalez, 702 F. 3d at 788.
                                                         20
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47          06/08/20 Page 21 of 65



State of Texas’s response to COVID-19 in a prison for the elderly and infirm. The Fifth Circuit in

Valentine, stated as follows:

                 The PLRA requires inmates to exhaust ‘such administrative
                 remedies as are available’ before filing suit in federal court to
                 challenge prison conditions. 42 U.S.C. Section 1997e(a). This
                 exhaustion obligation is mandatory-there are no “futility or other
                 [judicially created] exceptions [to the] statutory exhaustion
                 requirements…” Booth v. Churner, 532 U.S. 731, 741 n.6, 121 S.
                 Ct. 1819, 149 L. Ed. 2d 958 (2001). So long as the State’s
                 administrative procedure grants ‘authority to take some action in
                 response to a complaint,’ that procedure is considered ‘available,’
                 even if it cannot provide ‘the remedial action an inmate demands.’
                 Id. at 736, 121 S.Ct. 1819 (emphasis added); see also id at 739, 121
                 S. Ct. 1819 (‘Congress meant to require procedural exhaustion
                 regardless of the fit between a prisoner’s prayer for relief and the
                 administrative remedies possible’). 169

The Fifth Circuit in Valentine explained that a remedy is not “available,” and exhaustion is not

required in the following limited circumstances:

                 1. The procedure “operates as a simple dead end” because “the
                    relevant administrative procedure lacks authority to provide any
                    relief,” or “administrative officials have apparent authority but
                    decline to exercise it.”

                 2. The “administrative scheme [is] so opaque that…no reasonable
                    prisoner can use them.”

                 3. Or when “prison administrators thwart inmates from taking
                    advantage of a grievance process through machination,
                    misrepresentation, or intimidation.” 170

        The Fifth Circuit in Valentine held that under these standards plaintiffs’ suit was premature,

that the TDCJ’s grievance procedure is “available” and plaintiffs were required to exhaust. 171

        The Fifth Circuit in Valentine rejected the district court’s argument that the TDCJ has not

acted speedily enough because that was an exception under the old Section 1997e(a), not the


169
    Valentine at 804
170
    Valentine at 804 citing Ross v. Blake, ---U.S.---, 136 S. Ct. 1850, 1859-60, 195 L. Ed. 2d 117 (2016) (quotation
omitted).
171
    Valentine at 804
                                                           21
        Case 3:20-cv-00278-BAJ-SDJ               Document 47         06/08/20 Page 22 of 65



current one. The Fifth Circuit concluded that the district court’s holding that the TDCJ process
                                                                                     172
“presents no ‘possibility of some relief’” was unsupported by the evidence.                Further, the Fifth

Circuit held that they were not persuaded by the district court’s reliance on Fletcher v. Menard

Correctional Center, 623 F. 3d 1171 (7th Cir. 2010), in which Judge Posner hypothesized that

administrative remedies might “offer no possible relief in time to prevent…imminent danger from

becoming actual harm.” 173 The Fifth Circuit noted that “in that hypothetical, the State procedure

“could offer no possible relief because State law prohibited a response to the grievance until two

weeks after it was filed—rendering the procedure of no use to an inmate threatened with death in

24 hours. The Fifth Circuit held that under those circumstances, the procedure is unavailable

because “’it lacks authority to provide any relief,’ Ross, 136 S. Ct. at 1859, because as a matter of

law it cannot respond quickly enough.” 174 The Fifth Circuit concluded that the TDCJ faces no legal

bar to offering timely relief, noting that the TDCJ is empowered to act on a grievance any time up

to-not, after, as in Fletcher-the statutory limit. The Fifth Circuit concluded that “relief by TDCJ

therefore remains possible (and the procedure available), even if TDCJ has not acted as swiftly as

Plaintiffs would like.” 175

        The East Baton Rouge Parish Prison (“EBRPP”) Inmate Rules and Regulations handbook

sets out the grievance procedure applicable to Plaintiffs’ claims. 176 Per the handbook, a grievance

procedure is initiated by an inmate completing a grievance form and sending it to the grievance

investigator or filing a letter to the Warden. 177 Once submitted, the grievance investigator will

screen the grievance. 178 Upon acceptance of the grievance by the grievance investigator, the


172
    Valentine at 805 citing Ross, 136 S. Ct. at 1859.
173
    Valentine 805 citing Fletcher, 623 F. 3d at 1174
174
    Valentine 805
175
    Id.
176
    See ARP Affidavit of Warden Grimes and the attached EBRPP Inmate Rules and Regulations attached hereto as
Exhibit 26a.
177
    Id. page 25, F. ii.
178
    Id. page 25 G.
                                                      22
        Case 3:20-cv-00278-BAJ-SDJ               Document 47         06/08/20 Page 23 of 65



grievance will be investigated or referred to the department that may best respond to the request.

The grievance will not be referred to an employee who is involved in the grievance. The employee

will investigate and will deliver a response to the grievance investigator who will give a copy to

the inmate with an explanation for the procedure for further review within 15 days of filing of the

grievance. 179 According to the Inmate Handbook, an inmate may request review by the Warden

by filing a request for warden’s review. 180 The Warden or his designee will review the grievance

and response and deliver a copy of his decision including the reasons to the inmate. The Response

to Inmate Grievance form provides that the inmate will receive the Warden’s decision within 30

days of the filing of the request for Warden’s review. 181 The Inmate Handbook provides that the

deadlines for response and decisions set forth in the Inmate Handbook are maximums and that

responses and decisions will be given as quickly as is reasonably possible. 182 Warden Grimes

testified in a sworn affidavit that it is his practice to take less than the full thirty days to respond to

a Request for Warden’s Review. 183

        The EBRPP’s grievance procedure also provides for an Emergency Procedure. The Inmate

Handbook provides as follows:

                If a grievance is of such a nature that following the regular procedure
                and time limits would subject the inmate to substantial risk of
                personal injury or cause other serious and irreparable harm to the
                inmate, he/she may certify it an emergency by writing “Emergency”
                at the top of the grievance and the reasons…A written response will
                be given to the inmate as soon as possible but no later than 72
                hours after the shift supervisor’s receive thereon. 184 (emphasis




179
    Id. page 26 H
180
    Id. page 26 I
181
    See ARP Affidavit of Warden Grimes and the attached EBRPP Inmate Rules and Regulations attached hereto as
Exhibit 26a.
182
    Id. page 26 I, K
183
    See ARP Affidavit of Warden Grimes attached hereto as Exhibit 26.
184
    See ARP Affidavit of Warden Grimes and EBRPP Inmate Rules and Regulations page 27 M Exhibit 26a attached
hereto
                                                      23
         Case 3:20-cv-00278-BAJ-SDJ                   Document 47           06/08/20 Page 24 of 65



                  added)

         The inmate may request a Warden’s review of the emergency grievance upon receiving a

response or upon the passing of 72 hours without a response. The warden or his designee will make

a decision within 72 hours of request if the grievance is still an emergency. 185

         In this case, Clifton Belton filed this suit on May 4, 2020. 186 Mr. Belton did not exhaust

the EBRPP administrative remedies relating to COVID-19 prior to filing suit. 187 On May 7, 2020,

three days after this suit was filed, the Sheriff’s Office received an inmate grievance from Mr.

Belton related to his testing positive for the corona virus. 188 On May 15, 2020 the Sheriff’s Office

responded to Mr. Belton’s grievance as unfounded. 189 Thereafter, Mr. Belton submitted a Request

for Warden’s Review. 190 On June 4, 2020 Warden Grimes responded to Mr. Belton’s Request for

Warden’s Review as unfounded. 191

         An administrative remedy procedure was clearly available to Mr. Belton. In fact, Mr.

Belton filed a grievance and requested a Warden’s Review pursuant to the procedure. However,

the Sheriff’s Office did not receive Mr. Belton’s grievance until after Mr. Belton filed this suit on

May 4, 2020. Further, Mr. Belton did not exhaust the EBRPP’s administrative remedies prior to

filing this suit. Therefore, this suit is premature and should be dismissed.

         We anticipate that Plaintiffs may argue that the U.S. Supreme Court’s decision in

Valentine, provides them with an exception to completing the administrative remedy procedure in


185
    Id. page 27 Mii
186
    Rec. Doc. 1
187
    In fact, the other two named Plaintiffs in the proposed Sub-class of medically vulnerable inmates (Cedrick Franklin
and Willie Shepherd) have not exhausted administrative remedies relating to a COVID-19 grievance. (See APR
Affidavit of Warden Grimes attached hereto as Exhibit 26)
188
     See ARP Affidavit of Warden Grimes attached hereto as Exhibit 26b with Clifton Belton Inmate Grievance
attached.
189
    See ARP Affidavit of Warden Grimes attached hereto as Exhibit 26c with Sheriff’s Office Response to Clifton
Belton’s grievance attached.
190
    Id.
191
    See ARP Affidavit of Warden Grimes attached hereto as Exhibit 26d with Warden Grimes’ Response to Clifton
Belton’s Request for Warden’s Review
                                                            24
        Case 3:20-cv-00278-BAJ-SDJ                    Document 47   06/08/20 Page 25 of 65



this case. However, the Supreme Court’s ruling in Valentine does not provide Plaintiffs in this case

with relief from failing to complete the Administrative Remedy Procedure prior to filing suit. The

U.S. Supreme Court denied plaintiffs’ application to vacate the Fifth Circuit’s stay of the

preliminary injunction in the Valentine case which was based in part on a finding that the plaintiffs

suit was premature because they failed to exhaust administrative remedies and such remedies were

“available” as set forth above. In a “statement” by Justice Sotomayor, with whom Justice

Ginsburg joined respecting the denial of application to vacate stay, Justice Sotomayor did not rule

out the possibility that “where plaintiffs demonstrate that a prison grievance system cannot or will

not respond to an inmate’s complaint, they could well satisfy an exception to the PLRA’s

exhaustion requirement.” 192 Justice Sotomayor commented that “if a plaintiff has established that

the prison grievance procedures at issue are utterly incapable of responding to a rapidly spreading

pandemic like Covid-19, the procedures may be “unavailable” to meet the plaintiff’s purposes,

much in the way they would be if prison officials ignored the grievances entirely.” 193 Justice

Sotomayor cautioned “that in these unprecedented circumstances, where an inmate faces an

imminent risk of harm that the grievance process cannot or does not answer, the PRLA’s textural

exception could open the courthouse doors where they would otherwise stay closed.” 194

        In this case, the EBRPP’s administrative remedy procedure is capable of responding the

COVID-19 pandemic. EBRPP’s procedures provide a method to file an emergency grievance that

will be decided in 72 hours with a decision by the Warden pursuant to a Warden’s review within

another 72 hours. The fact that Mr. Belton did not file an emergency grievance in this case, does

not mean that the procedures are not available for inmates to avail themselves of expedited relief

where the time limits would subject the inmate to substantial risk of personal injury or cause other


192
    Valentine v. Collier, 2020 WL 2497541 *1 (2020)
193
    Id
194
    Id *3
                                                        25
         Case 3:20-cv-00278-BAJ-SDJ                    Document 47           06/08/20 Page 26 of 65



serious and irreparable harm.

         An administrative remedy procedure was clearly available to Mr. Belton. Mr. Belton did

not exhaust the EBRPP’s administrative remedies prior to filing this suit. Therefore, this suit is

premature and should be dismissed.

         B.       Plaintiffs fail to establish the prerequisites for a mandatory TRO and cannot
                  meet the heightened burden.

         In order to obtain injunctive relief, Plaintiff must establish: (1) a substantial likelihood of

prevailing on the merits; (2) a substantial threat of irreparable injury if the injunction is not granted;

(3) that the threatened injury outweighs any harm that will result to the non-movant if the

injunction is granted; and (4) that the injunction will not disserve the public interest. 195 Plaintiffs

are seeking a mandatory injunction. A “mandatory injunction affirmatively compels the doing of

some act, rather than merely negatively forbidding continuation of a course of conduct…” 196

Mandatory preliminary relief, which goes well beyond the maintaining of the status quo, is

extremely disfavored, and only should be granted if the facts and law absolutely favor the moving

party. 197 If Plaintiffs fails to meet their burden regarding any of the necessary elements, the Court

need not address the other elements necessary for granting a preliminary injunction. 198

         As discussed below, Plaintiffs cannot meet their heightened showing for the mandatory

TRO and therefore, their TRO should be denied.




195
    See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).
196
    State of Ala. v. United States, 304 F.2d 583, 590 (5th Cir.1962), aff'd sub nom. Alabama v. United States, 371 U.S.
37 (1962).
197
    Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir.1976).
198
    See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990) (declining to address the remaining elements necessary
to obtain a preliminary injunction after finding that the plaintiff failed to show a substantial likelihood of success on
the merits).
                                                            26
         Case 3:20-cv-00278-BAJ-SDJ              Document 47        06/08/20 Page 27 of 65



        C.       Plaintiffs cannot show a substantial likelihood of prevailing on the merits of
                 their underlying claims.

                 1.       Eighth and Fourteen Amendment Claims

        Plaintiffs claim that Defendants are violating the Subclass members who are post

conviction’s Eighth Amendment rights and the pretrial Subclass members’ Fourteenth

Amendment rights. Plaintiffs assert that Subclass members are likely to succeed on their claims

because Defendants are subjecting detainees to an unreasonable level of risk in violation of pretrial

detainees’ Fourteenth Amendment rights and are otherwise deliberately indifferent to the

substantial risk that Medically Vulnerable Subclass members will contract COVID-19 within the

current conditions at the jail, in violation of the Eighth Amendment. 199 Plaintiffs assert that

Defendants are unable to abate the probability of widespread COVID-19 infection and resultant

high risk of severe illness or death. 200 Plaintiffs assert that only release will sufficiently protect the

medically vulnerable from the risk of death. 201

        Defendants have shown that they have in fact been able to abate widespread COVID-19

infections in the EBRPP. Further, Defendants have shown that the COVID-19 infection has not

resulted in a high rate of severe illness or death of the inmates in EBRPP. Evidence shows that,

due to safety measures implemented and practiced, the number of positive cases in the jail have

consistently gone down since May 4, 2020. 202 There have been no COVID-19 related deaths of

inmates in EBRPP. 203 Only three inmates were transferred to an outside hospital facility and all

three recovered. 204 Even more significantly, the number of new infections in the jail has not




199
    Rec. Doc. 5-3 page 39
200
    Rec. Doc. 5-3 page 40
201
    Rec. Doc. 5-3 page 49
202
    Exhibit 5y Graph of Positive Cases
203
    Exhibit 7 Affidavit of CorrectHealth
204
    Exhibit 5 Affidavit of Warden Grimes
                                                    27
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47          06/08/20 Page 28 of 65



increased since May 12, 2020 (prior to the filing of this emergency TRO). 205 There are currently

only 6 COVID-19 positive cases in the EBRPP.206 As set forth below, Plaintiffs have failed to

demonstrate a substantial likelihood of success on their Eighth Amendment and Fourteenth

Amendment claims.

                          a.       Plaintiffs have not demonstrated a substantial likelihood of
                                   success on their Eighth Amendment Claims.

        The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”207

Prison officials who act reasonably cannot be found liable under the Eighth Amendment. 208An

Eighth Amendment conditions of confinement claim has two components, one objective and one

subjective. 209 To satisfy the objective requirement, the plaintiff must show “an objectively

intolerable risk of harm.” 210 To satisfy the subjective requirement, the plaintiff must show that the

defendant (1) was aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists; (2) subjectively drew the inference that risk existed; and (3) disregarded

the risk. 211 The incidence of diseases or infections, standing alone, do not imply unconstitutional

confinement conditions, since any densely populated residence may be subject to

outbreaks. 212Instead, the plaintiff must show a denial of “basic human needs.” 213 “Deliberate

indifference is an extremely high standard to meet.” 214

        On April 22, 2020, the Fifth Circuit issued an opinion in Valentine, a case involving the



205
    Exhibit 5 Affidavit of Warden Grimes
206
    Exhibit 5 Affidavit of Warden Grimes
207
    U.S. Const. Amend. VIII
208
    Farmer v. Brennan, 511 U.S. 825, 845 (1994)
209
    Id. at 845
210
    Valentine v. Collier, 956 F. 3d 797, 801 (5th Cir. 2020), denying motion to vacate stay2020 WL 2497541 (May 14,
2020).
211
    Id.
212
    Id. (citing Shepherd v. Dallas Cty., 591 F. 3d 445, 454 (5th Cir. 2009) (A Fourteenth Amendment conditions of
confinement case)
213
    Id.
214
    Id. (quoting Cadena v. El Paso Cty., 946 F. 3d 717, 728 (5th Cir. 2020).
                                                            28
         Case 3:20-cv-00278-BAJ-SDJ             Document 47            06/08/20 Page 29 of 65



COVID-19 pandemic and the Texas prison system. The Valentine opinion forecloses this Court’s
                                                          215
ability to grant the injunctive relief Plaintiffs seek.         The plaintiffs in Valentine were inmates at

a Texas Department of Criminal Justice (TDCJ) prison for the elderly and infirm. 216 They filed a

class action lawsuit on behalf of disabled and high-risk inmates against TDCJ, its executive

director, and the prison warden. Like in this case, the plaintiffs alleged violations of the Eighth

Amendment. The district court granted the plaintiffs a preliminary injunction that required TDCJ

to take many specific steps regarding the TDCJ’s handling of the COVID-19 pandemic. TDCJ

appealed and sought a stay of the preliminary injunction pending appeal. 217

         The Fifth Circuit granted TCDJ’s motion to stay the preliminary injunction. The Fifth

Circuit determined that TDCJ was likely to prevail on appeal in part because, after accounting for

the protective measures taken by TDCJ, Plaintiffs had not shown a “substantial risk of serious

harm” that amounts to cruel and unusual punishment. 218 The Fifth Circuit noted, “There is no

doubt that infectious diseases generally and COVID-19 specifically can pose a risk of serious or

fatal harm to prison inmates.” 219 TDCJ submitted evidence of the protective measures it had taken,

including access to soap, tissue, gloves, masks, regular cleaning, signage and education, and

quarantine of new prisoners. 220 The legal question was whether the Eight Amendment requires

TDCJ to do more to mitigate the risk of harm. 221 The district court acknowledged that its injunction

required extra measures beyond TDCJ and CDC policies. The Fifth Circuit stated that there is no

precedent holding that the CDC’s recommendations are insufficient to satisfy the Eighth




215
    See Valentine, 956 F. 3d 797.
216
    Id. at 799
217
    Id. at 801
218
    Id. at 801-02
219
    Id. at 801-802.
220
    Id. at 801-802
221
    Id at 802
                                                   29
         Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 30 of 65



Amendment. 222

        Further, the Fifth Circuit in Valentine held even assuming there is a substantial risk of

serious harm, the Valentine plaintiffs did not have evidence of TDCJ’s subjective indifference to

that risk. 223 Deliberate indifference requires the defendant to have a subjective state of mind “more

blameworthy than negligence.” 224The Fifth Circuit pointed out that the district court cited no

evidence that TCDJ subjectively believed its measures were inadequate. 225 The evidence showed

TCDJ had taken and continued to take measures, informed by the CDC and medical professionals,

to abate and control the virus. 226 The Fifth Circuit stated that even if the district court might have

done things differently, its disagreement with TDCJ’s medical decisions does not establish

deliberate indifference. 227

        In a Fifth Circuit decision decided on April 27, 2020, Marlowe v. LeBlanc, 2020 WL

2043425 (5th Cir. 2020), the court held that it did not question that COVID-19 presents a risk of

serious harm to those confined in prisons, nor that Plaintiff, as a diabetic is particularly vulnerable

to the virus’s effects. But, for purposes of resolving Plaintiff’s constitutional claim, the question is

whether the constitution requires Defendants to do more than they have already done to mitigate

the risk of harm. 228 The Court held that even if the first Farmer’s requirement is satisfied, there

was no evidence establishing that Defendants subjectively believed that the measures they were

(and continue) taking were inadequate. 229 The Court noted that inadequate measures is not

dispositive of the defendants’ mental state. The Fifth Circuit noted the record shows a plethora of

measures the defendants are taking to abate the risks posed by COVID-19, from providing


222
    Id.
223
    Id.
224
    Id. (quoting
225
    Id.
226
    Id.
227
    Id. at 803
228
    Marlowe at *2
229
    Id. at *3
                                                  30
           Case 3:20-cv-00278-BAJ-SDJ           Document 47      06/08/20 Page 31 of 65



prisoners with disinfectant spray and two cloth masks to limiting the number of prisoners in the

infirmary lobby and painting markers on walkways to promote social distancing. In finding that

Plaintiffs’ evidence did not demonstrate deliberate indifference, the Court in Marlowe noted that

Defendants have been heightening their efforts to contain the virus. 230

           Plaintiffs assert that the objective test is met simply because COVID-19 is a serious and

communicable disease such that the risk of contracting it is objectively unacceptable, particularly

for medically vulnerable individuals. 231 Plaintiffs’ argument must be rejected in light of the Fifth

Circuit’s ruling in Valentine and Marlowe. The Fifth Circuit recognized that COVID-19 can pose

a risk of serious or fatal harm to prison inmates and that certain inmates such as the plaintiff in

Marlowe who was a diabetic is particularly vulnerable to the virus’s effect. However, the Fifth

Circuit held that the legal question as to the objective standard was whether the Eighth Amendment

requires correctional institutions to do more to mitigate the risk of harm than they are doing. In

this case, like in Valentine and Marlowe, Defendants have shown that they have taken protective

measures and continue to take measures, based on CDC guidelines for correctional institutions and

by medical professionals. In fact, Defendants have taken the same measures mentioned by the

Court in Valentine including access to soap, tissue, masks, regular cleaning, signage and education

and quarantine of new prisoners. The Fifth Circuit in Valentine held that the TDCJ was not required

to do more to mitigate the risk of harm. Thus, under the Fifth Circuit’s decision in Valentine, this

Court must find that Plaintiffs have not demonstrated a substantial likelihood of prevailing on the

merits because Plaintiffs have not shown a “substantial risk of serious harm” that amounts to cruel

and unusual punishment.

           Further, even if this Court were to find that there is a substantial risk of serious harm,



230
      Id. at *3
231
      Rec. Doc. 5-3 page 45
                                                   31
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47          06/08/20 Page 32 of 65



Plaintiffs have not shown the Defendants’ subjective indifference to that risk. Plaintiffs assert that

they have shown subjective deliberate indifference because it cannot be seriously disputed that any

government official, including Defendants are aware of the risks posed by the coronavirus. 232

However, this is not the test for subjective indifference as explained by the Fifth Circuit in

Marlowe and Valentine. The Fifth Circuit pointed out that plaintiffs in Valentine and Marlowe did

not show that defendants subjectively believed that they the measures that they were taken were

inadequate. Like in Valentine and Marlowe, Plaintiffs have cited no evidence that Defendants

believed its measures were inadequate. Plaintiffs have not demonstrated a substantial likelihood

of success on their Eighth Amendment claims.

                          b.       Plaintiffs have not demonstrated a substantial likelihood of
                                   success on their 14th Amendment Claims

         The Supreme Court has long-held that, “Lawful imprisonment necessarily makes

unavailable many rights and privileges of the ordinary citizen, a ‘retraction justified by the

considerations underlying our penal system.’” 233 The Supreme has further held that, “[T]he fact

that prisoners retain rights under the Due Process Clause in no way implies that these rights are

not subject to restrictions imposed by the nature of the regime to which they have been lawfully

committed.” 234 The Supreme Court has held that a particular condition or restriction of pre-trial

detention does not constitute “punishment” if it is reasonably related to a legitimate governmental

objective. 235 “Conversely, if a restriction or condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

governmental action is punishment that may not constitutionally be inflicted upon detainees qua




232
    Rec. Doc. 5-3 page 47
233
    Wolff v. McDonnell, 418 U.S. 520, 535, 94 S. Ct. 2963, 2974, 41 L. Ed. 2nd 935 (1974)
234
    Id. 418 U.S. at 556, 94 S. Ct. at 2974
235
    Id. 441 U.S. at 539, 99 S. Ct. at 1874
                                                         32
         Case 3:20-cv-00278-BAJ-SDJ                    Document 47          06/08/20 Page 33 of 65



detainees.” 236 As the Fifth Circuit has recognized while sitting en banc, “the reasonable-

relationship test employed in conditions cases is functionally equivalent to the deliberate

indifference standard employed in episodic cases.” 237

         In evaluating the constitutionality of conditions or restrictions of pre-trial detention, the

proper inquiry is whether the conditions amount to punishment of the detainee. 238 The Fifth Circuit

has held that “when a pretrial detainee attacks the general conditions, practices, rules or restrictions

of pretrial confinement,” courts should determine the constitutionality of the conditions using the

test enumerated by the Supreme Court in Bell v. Wolfish, 441 U.S. 520 (1979). 239 In Bell the

Supreme Court explained that “the Government… may detain [a pretrial detainee] to ensure his

presence at trial and may subject him to the restrictions and conditions of the detention facility so

long as those conditions and restrictions do not amount to punishment, or otherwise violate the

Constitution”240 The Court emphasized that “[n]ot every disability imposed during pretrial

detention amounts to ‘punishment’ in the constitutional sense.” 241

         To successfully set forth a condition of confinement claim, the plaintiff must show “(1) a

rule or restriction, or identifiable intended condition or practice, or a jail official’s acts or omissions

that were sufficiently extended or pervasive which was (2) not reasonably related to a legitimate

government objective, and which (3) caused the violation of detainee’s constitutional rights. 242 A

detainee challenging jail conditions must demonstrate more than an incident; he must demonstrate

a pervasive pattern of serious deficiencies in providing for his basic human needs; any lesser

showing cannot prove punishment in violation of the detainee’s Due Process rights. 243 “[I]solated


236
    Wolfish, 441 U.S. at 539, 99 S. Ct. at 1874
237
    Duvall v. Dallas Cty., Tex., 631 F. 3d 203, 207 (citing Scott v. Moore, 114 F. 3d 51, 54 (5th Cir. 1997) (en banc)
238
    Bell v. Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 1872, 60 L. Ed. 2d 447 (1979)
239
    Hare at 643
240
    Bell at 536-537
241
    Bell at 537
242
    Duvall v. Dall. Cnty., Tex., 631 F. 3d 203, 207 (5th Cir. 2011)
243
    Shepherd v. Dallas County, 591 F. 3d 445, 452-55 (5th Cir. 2009)
                                                            33
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47          06/08/20 Page 34 of 65



examples of illness, injury or even death, standing alone, cannot prove that conditions of

confinement are constitutionally inadequate.”

        The effective management of a detention facility is a valid objective that may justify

imposition of conditions and restrictions on pretrial detention. 244 The Supreme Court in Bell

explained that in determining “whether restrictions or conditions are reasonably related to the

Government’s interest in…operating the institution in a manageable fashion,” courts must

remember that “’[s]uch considerations are peculiarly within the province and professional

expertise of corrections officials.’” 245 Courts must not become “enmeshed in the minutiae of prison

operations,” which will only distract from the question presented: “does the practice or condition

violate the Constitution?” 246

        The Fifth Circuit has also recognized that, “[t]he Constitution does not mandate

comfortable prisons, but neither does it permit inhumane ones.” 247 Plaintiffs must establish

conditions which are so egregious that would offend “contemporary standards of decency.” 248

        Finally, the Fifth Circuit in Valentine recently pointed out in a case involving a request for

injunctive relief related to COVID-19 in a prison, that “the Supreme Court has repeatedly warned

that ‘it is ‘difficult to imagine an activity in which a State has a stronger interest, or one that is

more intricately bound up with state laws, regulations, and procedures, than the administration of

its prisons.’” 249 The “incidence of diseases or infections, standing alone,” do not imply

unconstitutional conditions, since any densely populated residence may be subject to




244
    Estate of Henson v. Wichita County, Tex., 795 F. 3d 456 (5th Cir. 2015)
245
    Bell at 540
246
    Id at 544
247
    Gates v. Cook, 376 F. 3d 323, 332 (5th Cir. 2004) (citing Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct. 1970,
128 L. Ed. 2d 811 (1994)
248
    Hellng v. McKinney, 509 U. S. 25, 36, 113 S. Ct. 2475, 2482, 125 L. Ed. 2d 22 (1993)
249
    Valentine, 803 quoting Woodford v. Ngo, 548 U.S. 81, 94, 126 S. Ct. 2378, 165 L Ed. 2d 368 (2006) (quoting
Preiser v. Rodriguez, 411 U.S. 475, 491-92, 93 S. Ct. 1827, 36 L. Ed. 2d 439 (1973))
                                                           34
         Case 3:20-cv-00278-BAJ-SDJ                    Document 47          06/08/20 Page 35 of 65



outbreaks.” 250 Instead, the plaintiff must show a denial of “basic human needs.” 251

         Plaintiffs argue that Defendants are subjecting detainees to an unreasonable level of risk

(of contracting COVID-19) in violation of pretrial detainees’ Fourteenth Amendment rights.252

Plaintiffs assert that the unconstitutional conditions are that they are being held cramped and

unsanitary conditions. 253 Plaintiff asserts that these conditions impose a substantial risk of

contracting COVID-19 and that once they are exposed, they are all vulnerable to severe illness or

death, either because of their age, or because have underlying medical conditions. 254

         Plaintiffs have not shown a substantial likelihood of success on the merits of their

Fourteenth Amendment conditions of confinement claim. Plaintiffs have not shown that they have

been subjected to unconstitutional conditions of confinement related to their incarceration during

the COVID-19 pandemic. Plaintiffs have not shown that they are subject to conditions of

confinement that impose a substantial risk of contracting COVID-19. Plaintiffs have not shown

that being held in “cramped” conditions or the sanitation conditions at the jail an unconstitutional

condition that offends “contemporary standards of decency” or is a denial of “basic human rights.”

Defendants have shown that they have taken measures for the inmates to practice social distancing

as much as possible in the jail’s setting. Further, inmates have been supplied with face

masks/coverings to use when/if social distancing is not possible. In addition, Defendants have

shown that they have taken steps to increase the sanitation and cleaning of the jail in light of

COVID-19 and they have provided inmates with soap, disinfectant, paper towels and other means

to improve sanitization during the COVID pandemic.

         Further, Plaintiffs have not shown that Defendants’ actions are not reasonably related to a


250
    Valentine at p. 801 citing Shepherd v. Dallas Cty., 591 F. 3d 445, 454 (5th Cir. 2009)
251
    Ibid.
252
    Rec. Doc. 5-3 page 39
253
    Rec.Doc. 5-3 page 42
254
    Rec. Doc. 5-3 page 42
                                                           35
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47           06/08/20 Page 36 of 65



legitimate governmental objective as opposed to being arbitrary or purposeless. Plaintiffs have

not shown that Defendants knew that the steps they are taking in response to COVID-19 were

inadequate. Defendants followed CDC guidelines and the advice of medical experts in infectious

disease. Even if the steps taken by Defendants such as having to isolate positive inmates and

quarantine those exposed to the virus, as well as the practice of quarantining all new arrivals to the

jail result in more crowded or cramped conditions than normal, these actions are not arbitrary or

purposeless; but are reasonably related to the legitimate governmental objective of stemming the

spread of the virus throughout the jail, which they have successfully done.

         Defendants have taken many steps to address the COVID-19 pandemic at the jail. The Fifth

Circuit in Valentine recognized the importance of allowing prison officials the ability to administer

their prisons. Further, the Supreme Court in Bell cautioned that Courts should not become

“enmeshed in the minutiae of prion operations.” Plaintiffs have not demonstrated a substantial

likelihood of success on their Fourteenth Amendment claims.

         D.       Plaintiffs have not shown that the Proposed Subclass members will suffer
                  irreparable harm in the absence of a TRO mandatory release.

         In order for a court to grant a TRO, a plaintiff must prove that he will suffer irreparable

harm. 255 In this case, Plaintiffs cannot meet their required burden of proving irreparable harm in

the absence of a TRO. Irreparable harm must be likely, not merely speculative. 256 It is not

sufficient to claim a possibility of harm when demanding the extraordinary relief of a TRO. 257

Plaintiffs allege that the proposed medically vulnerable subclass are at risk of death or contracting

a deadly virus due to defendants’ actions. However, Defendants’ actions in response the COVID-

19 pandemic have been aimed and tailored to protect detainees from the risks of COVID-19. From



255
    Marlowe v. LeBlanc, 2020 WL 2043425 (M.D. La. 2020)
256
    See e.g., Winter v. Natural Resources Defense Council, Inc. 555 U.S. 7, 22 (2008).
257
    Id.
                                                        36
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47          06/08/20 Page 37 of 65



the start, officials from EBRPP, the City, and CorrectHealth put swift and targeted measures in

place, wholly based on the CDC Guidelines, 258 to mitigate the spread of COVID-19 in the jail.

        In Marlow v. Leblanc, the Fifth Circuit reviewed a case which granted a preliminary

injunction to plaintiff seeking release from detention until the COVID-19 was no longer a threat

within the Department of Corrections. 259 The Defendants appealed and requested a stay order.260

The Fifth Circuit granted the Defendants’ request to stay the injunctive relief. 261 The Fifth Circuit

importantly noted that the Plaintiff was unable to show irreparable harm when “accounting for the

protective measures” put in place by the facility’s officials. 262

        Plaintiffs in this matter cannot show that when accounting for the procedures in place at

the jail, irreparable harm is likely. Evidence shows that, due to safety measures implemented and

practiced, the number of positive cases in the jail have consistently gone down since May 4,

2020. 263 There have been no COVID-19 related deaths in EBRPP.264 Only three inmates were

transferred to an outside hospital facility and all three recovered. 265 Even more significantly, the

number of new infections in the jail has not increased since May 12, 2020 (prior to the filing of

this emergency TRO). 266 There are currently only 6 positive cases in isolation. 267

        Further, the three Plaintiffs described as medically vulnerable have admitted that they have

already contracted and survived COVID-19 without severe complications and without hospital

intervention. 268 Plaintiffs have provided no evidence showing that Plaintiffs are likely to contract


258
    See Generally Exhibits 5, 6, 7, 27, 28 Affidavits of Warden Grimes, Major Fontenot, CorrectHealth, Darryl Gissel
and Dan Godbee.
259
    Marlowe
260
    Id.
261
    Id.
262
    Id.
263
    Exhibit 5y . Graph of Positive Cases
264
    Exhibit 7 Affidavit of CorrectHealth
265
    Exhibit 5 Affidavit of Warden Grimes
266
    Exhibit 5 Affidavit of Warden Grimes
267
    Exhibit 5 Affidavit of Warden Grimes
268
    Rec. Doc. 5-14, 5-7, 5-6 Inmate statements of Belton, Shepherd, and Franklin
                                                          37
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47          06/08/20 Page 38 of 65



the virus again, or that if they did become reinfected, the outcome would be any different.

        In fact, it is unlikely that Plaintiffs will be reinfected as the literature does not support such

a theory. Angela Rasmussen, a virologist at Columbia University has stated, “[i]t appears people

are not being reinfected, and the virus is not reactivating. 269” She further stated that “[w]e can

largely stop worrying about reinfection and address the next big questions.” 270 This point was

affirmed by Carol Shoshkess Reiss, a professor of Biology and Neural Science at New York

University who has stated “[b]ut the general consensus in the scientific community- with all the

information available to date on the new coronavirus – is that people aren’t being reinfected, but

rather falsely testing positive.” 271 Even the media is filled with stories of doctors, nurses, and other

professionals who have recovered from COVID-19 working with those diagnosed with COVID-

19 in medical facilities. 272 More so, the FDA has requested those who have recovered from

COVID-19 to donate their “anti-body rich” blood or plasma for the use in research to facilitate the

much-anticipated therapies to help fight the disease or shorten the length of the illness. 273

Therefore, although much is yet to be discovered about the novel-coronavirus, the current research

shows that those who have been infected with the virus are not likely to become reinfected. Thus,

Plaintiffs have little to fear since they admittedly recovered from COVID-19.

        Any threat of harm to Plaintiffs, should their request for TRO be denied, is speculative at

best. Because Plaintiffs cannot show they are likely to suffer irreparable harm, the Court should


269
    Erin Garcia de Jesus, New data suggest people aren’t getting reinfected with the coronavirus, Science News (May
19, 2020), https://www.sciencenews.org/article/coronavirus-covid19-reinfection-immune-response.
270
    Id.
271
    Yasemin Saplakoglu, Recovered patients who tested positive for COVID-19 likely not reinfected, LIVESCIENCE,
(April 30, 2020) https://www.livescience.com/coronavirus-reinfections-were-false-positives.html.
272
    See Dave McKinley, Bob Mancuso, Buffalo nurse who recovered from coronavirus back on front lines, 2WGRZ,
(May      8,    2020),     https://www.wgrz.com/article/news/health/coronavirus/buffalo-nurse-who-recovered-from-
coronavirus-back-on-front-lines/71-2ea010db-48b6-4442-a0ff-a50fa3a42fba.
273
    Commissioner of Food and Drugs- Food and Drug Administration, Dr. Stephen Hahn, Coronavirus (COVID-19)
Update: FDA Encourages Recovered Patients to Donate Plasma for Development of Blood-Related Therapies (April
16, 2020), https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-fda-encourages-
recovered-patients-donate-plasma-development-blood.
                                                         38
           Case 3:20-cv-00278-BAJ-SDJ             Document 47       06/08/20 Page 39 of 65



deny their request for injunctive relief.

           E.      The threatened injury does not outweigh any harm to the Non-Movant

           The injunctive relief requested by Plaintiffs would irreparably injure Sheriff Defendants

because Plaintiffs are essentially asking that the federal court system take over the jail. In

Sanchez v. Brown the court noted its “grave concerns about the power of the federal courts to

take discretion away from such elected officials.” 274 It further noted that sensitive policy

decisions regarding safety goals as they relate to the jail population should be left to elected and

appointed officials. 275 Defendants have tirelessly worked towards the implementation of

extensive safety policies and procedures to ensure the safety of the jail population. To usurp

policy making power from Defendants at this time would jeopardize the effectiveness of the

current system in place for the protection of the inmates.

           F.      Releasing the proposed medically vulnerable inmates is detrimental to the
                   public interest.

           Plaintiffs demand the release of medically vulnerable inmates. Plaintiffs claim this is the

only way to protect the medically vulnerable from the health risks posed by COVID-19. However,

the release of detainees without regard to the risk for society is detrimental to the public interest.

           As shown above, COVID-19 has significantly declined in the jail and cases are not

increasing as Plaintiffs have suggested. Plaintiffs have not shown the need for emergency relief

under a TRO. Issuing a blanket release order for the proposed medically vulnerable class without

considering society’s risk is detrimental to the public interest.

           For example, Plaintiffs claim that Belton, Shepherd, and Franklin are medically vulnerable

and thereby request their release through an emergency TRO. However, the release of these

inmates places an unreasonable risk on society.


274
      Sanchez v. Brown, 2020 WL 2615931 (N.D. Tex. 2020)
275
      Id.
                                                      39
            Case 3:20-cv-00278-BAJ-SDJ               Document 47   06/08/20 Page 40 of 65



           As outlined above, Belton plead guilty to felony theft, Franklin plead guilty to sexual

battery, and Shepherd is being detained on charges related to domestic violence, sexual assault,

and false imprisonment. None of these crimes are victimless. Further, the information before the

Court today is incomplete. Prior convictions for these three inmates are unknown. Therefore, the

release of these three individuals risks the safety of their known victims as well as potential victims

throughout society.

           Plaintiffs claim that the release of the medically vulnerable will reduce the jail population

and conserve resources. As mentioned supra, when the pandemic first reached Louisiana, officials

from various agencies reviewed the charges of all detainees housed in the EBRPP. Based on their

review, they compassionately released numerous amounts of detainees from the jail. Therefore,

the jail population was already reduced and resources conserved. To date, the jail has proven to

be in control of COVID-19 risks without endangering society. Plaintiffs have not shown that the

mass release of medically vulnerable inmates outweighs the substantial threat to public safety.

           G.       Plaintiffs’ sworn plans upon release fail to resolve their fears.

           Belton, Shepherd, and Franklin all claim to fear the potential deadly effects of contracting

COVID-19. However, their plans upon release would continue to expose them to the virus. Belton

claims that upon release he would “check into a rehabilitative care facility” because one treated

his sister and she recovered. 276 It is unclear why he intends to go to a facility considering he has

also fully recovered from COVID-19. His plan to leave the jail and go to a medical facility does

not address his fears of reinfection because healthcare workers have a high chance of exposure.

He also does not claim that he intends to quarantine or isolate for any amount of time after release.

           Franklin claims he intends to resume work at a restaurant where he was a kitchen




276
      Rec. Doc. 5-14 Declaration of Clifton Belton
                                                       40
         Case 3:20-cv-00278-BAJ-SDJ                  Document 47          06/08/20 Page 41 of 65



supervisor. 277 In this role, it would likely be impossible to socially distance and his exposure

would likely not be lessened.

        Shepherd intends to “stay away from people who are sick.” 278 He does not claim that he

intends to quarantine, isolate, or socially distance himself from asymptomatic individuals. His

plan only includes a marginal effort to avoid obviously symptomatic people.

        Belton, Franklin, and Shepherd’s release plans do not promote the likelihood that their

fears of re-contracting the virus will be alleviated.

        H.       This Court does not have the Authority to Order the Immediate Release of
                 Medically vulnerable Sub Class members.

                 1.       Prison Litigation Reform Act (“PRLA”) precludes Plaintiffs’ claims.

        Rule 65 allows a court to issue and preliminary injunction or temporary restraining order.

Rule 65(e) specifically states that Rule 65 does not modify the requirements of PRLA (28 U.S.C

§ 2284), which relates to actions that must be heard and decided by a three-judge district court.279

As the Supreme Court explained in Brown v. Plata, “[t]he authority to order release of prisoners .

. . is a power reserved to a three-judge district court, not a single-judge district court. 280 Most

importantly, the PLRA significantly limits the issuance of preliminary and permanent injunctive

relief for “civil action[s] with respect to prison conditions” like this one. 281 The PRLA has a

specific procedure that must be followed: 282

                 Step #1: The presiding federal judge must: (1) issue an order for “less
                 intrusive relief”; (2) give the defendant a “reasonable amount of time to

277
    Rec. Doc. 5-6 Declaration of Cedrick Franklin
278
    Rec Doc. 5-7 Declaration of Willie Shepherd
279
    18 U.S.C. § 3626(a)(3)(B).
280
    563 U.S. 493, 500 (2011) (citing 18 U.S.C. § 3626(a)); see also id. at 511 (“By its terms, the PLRA restricts the
circumstances in which a court may enter an order ‘that has the purpose or effect of reducing or limiting the prison
population.’”) (quoting 18 U.S.C. § 3626(g)(4)).
281
    See 18 U.S.C. § 3626; id. at § 3626(g)(2) (defining “civil action with respect to prison conditions” to mean “any
civil proceeding arising under Federal law with respect to the conditions of confinement or the effects of actions by
government officials on the lives of persons confined in prison, but does not include habeas corpus proceedings
challenging the fact or duration of confinement in prison”); see also Nelson v. Campbell, 541 U.S. 637, 650 (2004).
282
    18 U.S.C. § 3626 (emphasis added).
                                                          41
         Case 3:20-cv-00278-BAJ-SDJ                   Document 47           06/08/20 Page 42 of 65



                  comply with the . . . order[]”; and (3) find that this order “failed to remedy
                  the deprivation of the Federal right sought to be remedied through the
                  prisoner release order.” 283

                  Step #2: Once step #1 is met, either the party requesting relief, or the
                  presiding judge can request the convening of a three-judge court to
                  determine whether a prisoner release order should be entered. 284

                  Step #3: The three-judge court then determines whether a prisoner release
                  order should be entered, based on clear and convincing evidence that “(1)
                  crowding is the primary cause of the violation of a Federal right, and (2) no
                  other relief will remedy the violation of the Federal right.” 285

         It is abundantly clear that the PLRA restricts a court’s ability to issue a prisoner release

order, and habeas cannot used in this proceeding. 286 Plaintiffs’ motion for injunctive relief seeks

the “release of Medically Vulnerable Subclass members.” 287 The request for release is in violation

of all the mandatory elements in 18 U.S.C. § 3626. Further, as discussed above, only a three-judge

court can award such relief under the PLRA‘s clear language and binding Supreme Court

precedent. Accordingly, because none of the requirements of the PRLA have been met, this Court

has no authority to release the Plaintiffs. Therefore, they cannot show a likelihood to succeed on

the merits and their temporary restraining order should be denied.

                  2.       This Court lacks Jurisdiction over Plaintiff’s request for Habeas relief.

         The Supreme Court has established that habeas is not available to review questions

unrelated to the cause of detention. 288 Habeas cannot be properly used for any other purpose than

relief from unlawful imprisonment or custody. 289 Plaintiffs have not alleged any legitimate reasons



283
    Id at § 3626(a)(3)(A).
284
    Id at § 3626(a)(3)(C)–(D).
285
    Id at § 3626(a)(3)(E).
286
    The PLRA broadly defines a “prisoner release order” to cover “any order, including a temporary restraining order
or preliminary injunctive relief, that has the purpose or effect of reducing or limiting the prison population, or that
directs the release from or nonadmission of prisoners to a prison.” Id. at § 3626(g)(4).
287
    Rec. Doc. 5-3, page 54.
288
    Pierre v. U.S., 525 F. 2d 933, 935 (5th Cir. 1976). See also Sanchez v. Brown, 2020 WL 2615931, at 12 (Tx. N.D.
5/22/2020).
289
    Id.
                                                            42
        Case 3:20-cv-00278-BAJ-SDJ                Document 47         06/08/20 Page 43 of 65



for unlawful imprisonment. The Supreme Court even stated that an inmate is not entitled to relief

in an habeas corpus petition from a civil rights claim related to his conditions of confinement.290

Even so, were this Court to consider such relief, Plaintiffs have failed to exhaust available

remedies, a requirement prior to seeking the writ. 291 Finally, such relief is not appropriate for a

class of Plaintiffs when the court is not given the opportunity to review the individual

circumstances of each Plaintiff’s underlying criminal proceedings, much less hear from the victims

of the Plaintiffs crimes. 292 Such a review of a release would also require input from the judges and

prosecutors who are familiar with the Plaintiffs criminal case, including the Plaintiffs criminal

defense attorney. 293

                 3.      Younger Abstention precludes Plaintiffs’ claims

        Plaintiffs have admitted that they are seeking “relief from unlawful imprisonment or

custody.” 294 This is obviously misplaced and continues their show of unlikelihood of success on

the merits.

        Federal Courts have a “virtually unflagging obligation” to exercise jurisdiction granted to

them. 295 Certain doctrines, however, require abstention in “extraordinary circumstances.” 296 Such

is the case here and in accordance with the Supreme Court decision of Younger v Harris. 297

        In Younger, the Supreme Court reversed a district federal court that enjoined a state district

attorney, Younger, from prosecuting Harris under the California Criminal Syndicalism Act, which

Harris claimed violated his constitutional rights. The Supreme Court in Younger found that the


290
    Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). See also Sanchez v. Brown, 2020 WL 2615931, at 12 (Tx. N.D.
5/22/2020).
291
    See also Sanchez v. Brown, 2020 WL 2615931, at 12 (Tx. N.D. 5/22/2020).
292
    Id.
293
    Id.
294
    Rec. Doc. 5-3, page 52
295
    Deakins v. Monaghan, 484 U.S. 193, 203 (1988) quoting Colorado River Water Conservation Dist. V. United
States, 424 U.S. 800, 813,817 (1976).
296
    Deakins at 203.
297
    401 U.S. 37 (1971).
                                                        43
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47          06/08/20 Page 44 of 65



injunction ran afoul of a national policy forbidding federal courts from staying or enjoining

pending state court proceedings except under special circumstances. 298 In Younger the Supreme

Court recognized the fact that the entire country is made up of a Union of separate state

governments, and a continuance of the belief that the National Government will fare best if the

states and their intuitions are left free to perform their separate functions in their separate ways.

Central to Younger is the recognition that ours is a system in which “the National Government,

anxious though it may be to vindicate and protect federal rights and federal interest, always

endeavors to do so in ways that will not unduly interfere with the legitimate activities of the

states.” 299

         In determining whether Younger applies, the courts apply a three (3) factor test derived

from Middlesex County Ethics Commission v. Garden State Bar Association. 300 The Middlesex

factors are: “(1) the dispute must involve an “ongoing state judicial proceeding, (2) an important

state interest in the subject matter of the proceeding must be implicated, and (3) the state

proceeding must afford an adequate opportunity to raise constitutional challenges.” 301 “When

these requirements are met the federal district court has no choice but to dismiss the federal action;

it may not abstain, nor may it stay the federal action pending resolution of the state proceedings.”302

The Younger abstention after a review of the Middlesex factors is appropriate in the matter at hand.

                          i.       Middlesex factor (1) the dispute must involve an ongoing state
                                   judicial proceeding:

         Plaintiffs are specifically seeking and asking the federal court to intervene in state court




298
    Id at 39 – 41.
299
    See Huffman v. Pursue, Ltd. 420 U.S. 592, 601 (1975) (quoting Younger, 401 U.S. at 43-45).
300
    457 U.S. 423, 432 (1982).
301
    Texas Ass/n of Business v. Earle, 388 F.3fd 515, 519 (5th Cir. 2004) citing Wightman v. Tex. Supreme Ct. 84 F3d
188, 189 (5th Cir. 1996).
302
    Nall v. Stringer, 4 F.3d 989, 1993 WL 360771 at 3 (5th Cir. 1993).
                                                         44
         Case 3:20-cv-00278-BAJ-SDJ              Document 47        06/08/20 Page 45 of 65



criminal proceedings. 303 Plaintiffs are “challenging the very fact of their confinement.” 304

         Plaintiffs make it very clear, multiple times they are asking the Federal Court to enjoin an

ongoing criminal state proceeding. The further even clarify, “By this motion, Medically

Vulnerable Subclass members are not seeking judicial intervention in order to alleviate harsh

conditions…” 305 In their state criminal proceedings all but one plaintiff has yet to be sentenced. In

fact, the majority of them are in the status conference or motion stage. The one plaintiff that was

sentenced on April 6, 2020, was then notified that he was being held from violating his probation

from an earlier charge. He voluntarily waived his hearing before the Probation and Parole Board

for the Parole Revocation Hearing and admitted he was in violation of his conditions from the

previous probation conditions imposed from this State. Therefore, from their pleadings and the

status of the criminal court cases, Plaintiffs are directly asking this Court to interfere with state

court proceedings, which this Court, pursuant to Younger should abstain.

                            ii.   Middlesex factor (2) an important state interest in the subject
                                  matter of the proceeding must be implicated:

         Plaintiffs request that the federal court intercede and invade the province of the state district

court criminal judge and insert itself into the state court proceeding. The State of Louisiana has a

clear and significantly strong interest to enforce its criminal laws. Municipalities, states, and the

federal government each have their own criminal codes, defining types of conduct that constitute

crimes. Comity requires that the prosecution of the criminal proceeding, and the associated orders

and judgments that may be issued by the state court in connection with that prosecution be left to

the state court, and the federal court should abstain from the matter.




303
    Rec. Doc. 5-3, page 52.
304
    Id. (emphasis in original)
305
    Id.
                                                    45
         Case 3:20-cv-00278-BAJ-SDJ                 Document 47         06/08/20 Page 46 of 65



                          iii.     Middlesex factor (3), the state proceeding must afford an
                                   adequate opportunity to raise constitutional challenges:

        Plaintiffs are afforded the same rights as every other criminal defendant that appears before

a state court. They can seek modifications or appeal orders and judgments to a higher state court.

State district court judges, state appellate court judges, and even the Louisiana Supreme Court

Justices are capable of holding hearings, receiving or requesting evidence, and hearing arguments

to vindicate litigant’s constitutional rights. Plaintiffs are afforded an adequate opportunity to raise

complex constitutional challenges and obtain relief in the state court proceedings. The Supreme

Court echoed this in O’Sullivan v. Boerckel where they said, “Comity thus dictates that when a

prisoner alleges that his continued confinement for a state court conviction violates federal law,

the state courts should have the first opportunity to review this claim and provide any necessary

relief.” 306 The three medically vulnerable inmates that are designated in Plaintiffs’ subclass are

Clifton Belton, Jr., Cedric Franklin, and Willie Shepard.

        Clifton Belton is a post-conviction inmate. He was booked into East Baton Rouge Parish

Prison on December 9, 2018 for retail theft under La. R.S. 14:67, Resisting and officer La. R.S.

14:108, and 3 fugitive from justice charges; (1) Fugitive from justice BRPD file # 26611, (2)

Fugitive from justice West Baton Rouge file #26611, and (3) Fugitive from justice from Livingston

file #26611. 307 In the Nineteenth Judicial District (“19th JDC”), before Judge Johnson, he plead

guilty to one count of La. R.S. 14:67 Felony Theft in Docket #07-18-0435 on September 25,

2019. 308 He agreed to a sentence to of four years at hard labor to run concurrently with any and

all other time. This case was set for sentencing on April 15, 2020, and, at defense counsel’s

request, it was reset to July 20, 2020 while Mr. Belton resolves his pending cases in other parishes.


306
    O'Sullivan v. Boerckel, 526 U.S. 838, 844–45 (1999), citing Rose v. Lundy, 455 U.S. 509, 515-516, (1982); Darr
v. Burford, 339 U.S. 200, 204, (1950).
307
    See Exhibit 9.
308
    See Exhibit 10.
                                                        46
         Case 3:20-cv-00278-BAJ-SDJ           Document 47       06/08/20 Page 47 of 65



In West Baton Rouge Parish, he has charges of: (1) La. R.S. 14:67, Felony Theft; 309 (2) La. R.S.

14:67, Misdemeanor Theft; 310 and (3) La. R.S. 14:68, Simple Robbery. 311 His next court date is

June 22, 2020. 312 In Livingston Parish, he has an outstanding affidavit warrant for simple burglary,

which he has not yet been booked. 313 He also is facing charges in Ascension Parish on La. R.S.

14:27 / La. R.S. 14: 67, Attempted Felony Theft. 314 His next court date is July 21, 2020.315

Therefore, it is apparent that Mr. Belton has ongoing state court proceedings to which he is

afforded adequate opportunity to raise a constitutional challenge, such as his confinement.

         Cedric Franklin is a post-conviction inmate. He was booked into East Baton Rouge Parish

jail on with violations of La. R.S. 14:43 misdemeanor sexual battery and La R.S. 40:966(C)(2) &

(C)(23) felony possession of ecstasy. 316 He was arrested and was booked into the East Baton Rouge

Parish Prison on January 6, 2020. 317 Before Judge Trudy White, in the 19th JDC, he plead guilty

under Docket #07-17-0073 to the amended charge of misdemeanor sexual battery January 6,

2020. 318 He was sentenced to 6 months at parish prison. 319 On that same day and before Judge

Trudy White, he plead guilty to possession of a schedule 1 controlled substance, specifically

Ecstasy, under Docket #03-17-0501. 320 He was sentenced to 2 years at EBPRR in with the

sentences running concurrently. 321 Mr. Franklin is scheduled for release on January 2, 2021. 322

Therefore, it is apparent that Mr. Franklin has an ongoing state court proceedings to which he is



309
    See Exhibit 11.
310
    See Exhibit 12.
311
    See Exhibit 13.
312
    See Exhibit 11.
313
    See Exhibit 9.
314
    See Exhibit 14.
315
    See Exhibit 15.
316
    See Exhibit 16.
317
    Id.
318
    See Exhibit 17.
319
    Id.
320
    See Exhibit 18.
321
    Id.
322
    See Exhibit 17.
                                                 47
         Case 3:20-cv-00278-BAJ-SDJ             Document 47       06/08/20 Page 48 of 65



afforded adequate opportunity to raise a constitutional challenge, such as his confinement.

         Willie Shepherd is a pretrial detainee. He was booked into East Baton Rouge Parish Prison

on February 26, 2020 on the following charges; La. R.S. 14:35.3, Domestic Abuse Battery, two

counts of La. R.S. 14:43.1, Sexual Battery, La. R.S. 14:38, Simple Assault 14:38, La. R.S. 14:46,

False Imprisonment, and La. R.S. 14:133.2, Misrepresentation During Booking. 323 His Bill of

Information on Docket #20-01854 – La. R.S. 14:108, Resisting an Officer, was filed April 22,

2020. 324 His Bills of Information for Dockets #20-01855, La. R.S. 14:35.3, Domestic Abuse

Battery, La. R.S. 14:46, False Imprisonment, and La. R.S. 14:133.2, Misrepresentation During

Booking; 325 and Docket #20-01856, two counts of La. R.S. 14:43.1, Sexual Battery, were filed on

May 14, 2020. 326 Currently, he is scheduled for a status conference on all three of his open dockets

on June 24, 2020. 327 On March 4, 2020, his bond was set at $15,000 plus abiding by terms of a

protective order and residing with his mother. He was rearrested and booked into EBRPP on March

7, 2020 on the charge of La. R.S. 14:108, Resisting an Officer. 328 Therefore, it is apparent that Mr.

Shepherd has an ongoing state court proceedings to which he is afforded adequate opportunity to

raise a constitutional challenge, such as his confinement.

         It should be noted that it is not pled or alleged that any of the Plaintiffs’, subclass or not,

have attempted to remedy their confinement, as required in Middlesex and O’Sullivan, therefore

affirming that this Honorable Court should abstain from inserting itself in state court proceedings.

         Based upon the foregoing, this Honorable Court should deny Plaintiffs’ Motion for

Temporary Restraining Order pursuant to the Younger Abstention Doctrine. This is a clear case in



323
    See Exhibit 19.
324
    See Exhibit 20.
325
    See Exhibit 21.
326
    See Exhibit 22.
327
    See Exhibits 23, 24, 25
328
    See Exhibit 19 page 1.
                                                   48
         Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 49 of 65



which all three of the Middlesex factors are met, as discussed above, and the federal court should

not interfere in the state court’s authority to enforce its laws in its own courts.

        I.       The Sheriff is not the proper party to release inmates.

        Here, the Sheriff does not have the ability to release prisoners. In fact, he can only release

a prisoner once the proper State authority orders us too. 329 According to the Louisiana Constitution,

“He shall be the chief law enforcement officer in the parish, except as otherwise provided by this

constitution, and shall execute court orders and process.” 330 The Sheriff’s duty is simply to “be

the keeper of the public jail of his parish, and shall by all lawful means preserve the peace and

apprehend all disturbers thereof, and other public offenders.” 331 He is to supply each prisoner with

food and clothing. 332 The Sheriff can transfer prisoners between parishes, and is bound to keep the

prisoner safe subject to orders and decrees from the issuing parish. 333 None of the enumerated

statutes outlining the duties of the Sheriff grant him the authority to release prisoners. Legislative

intent is clear because they later enumerate the Secretary of Louisiana Department of Corrections

does have the power to temporary release of any inmate. 334 The Legislature even specifically

enumerates the only time when the Sheriff can release inmates. 335 It pertains to overcrowding and

a declaration of emergency must be made by the Sheriff. 336 That is not present here. Plaintiffs even

note that the jail is not overcrowded. 337 They allege EBRPP currently has 1,200 detainees but is

designed to hold nearly 1,600. 338 Further, the Sheriff has not made any type of declaration as it

relates to overcrowding or otherwise, nor is it alleged that he has done such.


329
    See La. Const. Art. V, § 27.
330
    Id.
331
    La. R.S. 15:704.
332
    La. R.S. 15:705
333
    La. R.S. 15:706
334
    La. R.S. 15:833.2 (emphasis added).
335
    La. R.S. 15:764
336
    Id at (A).
337
    Rec. Roc. 5-3, page 13 and 18.
338
    Id.
                                                  49
         Case 3:20-cv-00278-BAJ-SDJ                   Document 47   06/08/20 Page 50 of 65



         Further, “inmates shall not be released from the institution until legal authority and

positive identification have been verified.” 339 It is well established that “the words “until released

according to the law” in warrants of arrest require sheriff to hold person arrested until he is released

in method that the law provides, and right to determine that question rests with the District

Attorney, but if prisoner furnishes bail, has served his sentence, is acquitted, the District Attorney

enters a nolle prosequi or orders his release because of decision not to prosecute, the prisoner

should be released.” 340 In fact, it is specifically enumerated that “Subject to the supervision of the

attorney general, as provided in Article 62, the district attorney has entire charge and control of

every criminal prosecution instituted or pending in his district, and determines whom, when, and

how he shall prosecute.” 341 It is well established that the Sheriff also does not have the ability the

fix bail or modify it. In fact, the Legislature listed those that do have the authority, “(1) District

courts and their commissioners having criminal jurisdiction, in all cases. (2) City or parish courts

and municipal and traffic courts of New Orleans having criminal jurisdiction, in cases not capital.

(3) Mayor's courts and traffic courts in criminal cases within their trial jurisdiction. (4) Juvenile

and family courts in criminal cases within their trial jurisdiction. (5) Justices of the peace in cases

not capital or necessarily punishable at hard labor.” 342 They further went on to clarify that “an

order fixing bail may issue on request of the state or defendant, or on the initiative of the

magistrate.” 343

         Based on the foregoing it is plain to see the Sheriff is simply the keeper of the jail. He does

not decide who to prosecute or how. He does not decide how to apply bond, what bail should be

set at, set conditions of release, or retain the ability to issue an order to release an inmate.


339
    La. Admin Code tit. 22, Part III, § 3315 (emphasis added).
340
    Op. Atty. Gen. 1936-38, p. 149.
341
    La. Code of Crim. P. art. 61.
342
    La. Code of Crim. P. art. 314(A).
343
    Id at (B).
                                                          50
         Case 3:20-cv-00278-BAJ-SDJ                    Document 47          06/08/20 Page 51 of 65



         J.       Plaintiffs’ request for the release of medically vulnerable inmates violates the
                  PRLA’s requirement that any award of preliminary relief be narrowly drawn.

         Plaintiffs assert that the only remedy to protect medically vulnerable inmates is to order

their release from the jail. This argument runs afoul of the PRLA’s requirement that any award of

preliminary relief be narrowly drawn. The PRLA also states that any award of preliminary or

prospective relief must: (1) be narrowly drawn; (2) extend no further than necessary to correct the

violation of the Federal right; and (3) be the least intrusive means necessary to correct the violation

of the Federal right. 344 Further, before awarding such relief, the court must “give substantial weight

to any adverse impact on public safety or the operation of a criminal justice system caused by the

relief.” 345 This was even recognized in Valentine v. Collier a recently decided by the Fifth Circuit

Court of Appeals, during and pertaining to the application of the PRLA during the COVID-19

pandemic. They reiterated that “the PRLA mandates that ‘[p]reliminary injunctive relief must be

narrowly drawn, extend no further than necessary to correct the harm the court finds requires

preliminary relief, and be the least intrusive means necessary to correct that harm.’” 346

         K.       Federal District Courts Have Denied Similar Requests for Protective Orders
                  Seeking Release of Prisoners for Covid Concerns

         Federal District Courts across the country have denied similar requests by inmate Plaintiffs

seeking Temporary Restraining Orders or Preliminary Injunctions for the release of inmates to

home confinement and/or to be put on medical furlough due to Covid 19 concerns.

         In Money v. J.B. Pritzer, 2020 WL 1820660 (N.D. Ill. Apr. 10, 2020), ten state prison

inmates brought a purported class action lawsuit seeking the release of inmates from Illinois

Department of Corrections (IDOC) facilities arising from the COVID-19 pandemic, asserting

claims under the Eighth Amendment and violation of inmates' right to due process under the


344
    18 U.S.C. § 3626(a)(1)–(a)(2).
345
    Id. See also Valentine v. Collier, 956 F. 3d 797, 806 (5th Cir. 4/22/2020).
346
    Valentine v. Collier, 956 F. 3d 797, 806 (5th Cir. 4/22/2020), citing 18 U.S.C. §3626(a)(2).
                                                            51
         Case 3:20-cv-00278-BAJ-SDJ                      Document 47           06/08/20 Page 52 of 65



Fourteenth Amendment, both pursuant to § 1983, asking the court to preliminarily certify inmates'

proposed subclasses and order Defendants to transfer members of subclasses to their homes to

self-isolate via a temporary medical furlough. The Money Court denied Plaintiff’s Request for

Injunctive Release for the following reasons.

         In determining the applicable law for such requests, the Court held that the PLRA347

applied because Plaintiffs’ claims seeking an order to “release or relocate” inmates on account of

the COVID-19 pandemic implicates every aspect of the PLRA's remedial scheme. Having ruled

it applicable, the Court then held that the PLRA “prevents” the Court from granting release of

inmates based on prison conditions and COVID-19, stating:

         PLRA prevents this Court from granting the temporary restraining order on the
         Section 1983 claim, for a number of reasons. First, the statute provides that “no
         court shall enter a prisoner release order unless * * * a court has previously entered
         an order for less intrusive relief that has failed to remedy the deprivation of the
         Federal right,” and the defendants have “had a reasonable amount of time to comply
         with the previous court orders.” 18 U.S.C. § 3626(a)(3)(A)(i), (ii). Here, there is no
         such “previous court order[ ].” Id. Second, the statute provides that “only” a “three-
         judge court” can enter a prisoner release order. 18 U.S.C. § 3626(a)(3)(B). So, this
         Court, standing alone, lacks the authority to issue any order that has the “purpose
         or effect of reducing or limiting the prison population.” Id.; 18 U.S.C. § 3626(g)(4).
         Third, the statute provides that “[p]reliminary injunctive relief must be narrowly
         drawn, extend no further than necessary to correct the harm the court finds requires
         preliminary relief, and be the least intrusive means necessary to correct that harm.”
         18 U.S.C. § 3626(a)(2). 348

         Although the applicability of the PRLA alone requires denial of Plaintiffs’ request



347
    The Prison Litigation Reform Act (“PLRA”) imposes additional restrictions on a court's ability to grant injunctive
relief. Any such “[1] relief must be narrowly drawn, [2] extend no further than necessary to correct the harm the court
finds requires preliminary relief, and [3] be the least intrusive means necessary to correct the harm.” 18 U.S.C. §
3626(a)(2). The PLRA requires that courts “give substantial weight to any adverse impact on public safety or the
operation of a criminal justice system caused by the preliminary relief and shall respect the principles of comity[.]”
Id. Preliminary relief relating to prison conditions “shall automatically expire on the date that is 90 days after its entry,
unless the court makes findings required under subsection (a)(1) for the entry of prospective relief and makes the order
final before the expiration of the 90-day period.”.
348
    Id. at 14 citing Plata v. Newsom, ––– F. Supp. 3d ––––, ––––, 2020 WL 1908776, at * 1 (N.D. Cal. Apr. 17, 2020)
(similar). See 18 U.S.C. § 3626(a)(3)(A) (stating PLRA applies to “any civil action in federal court with respect to
prison conditions”); Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (stating prisoner must comply with PLRA
if claim challenges any “aspect of prison life” other than “fact or duration of the conviction or sentence”).
                                                             52
             Case 3:20-cv-00278-BAJ-SDJ           Document 47       06/08/20 Page 53 of 65



for injunctive relieve, the Money Court continued its analysis stating that even if it is

incorrect in its applicability of the PRLA to the instant case, there are still major hurdles to

overcome with regard to class certification, such as, the public interest—which must be

taken into account when considering a TRO or preliminary injunction—which mandates

individualized consideration (which is problematic for the commonality requirement of

certification) of any inmate's suitability for release and the appropriate conditions for the

safety of the inmate, the inmate's family, and the public at large. The Court explained such

conditions as follows:

            From the family perspective, an inmate who has been exposed to someone (inmate
            or IDOC personnel) who has tested positive may not be suitable for furlough,
            particularly if the inmate's proposed destination is a residence already occupied by
            someone equally or more vulnerable. And from the public's perspective, it is
            important to bear in mind that some portion of the incarcerated population has been
            convicted of the most serious crimes—murder, rape, domestic battery, and so on.
            Seven of the ten named Plaintiffs in fact are serving time for murder. As Plaintiffs
            rightly acknowledge, some release orders would be appropriate only with
            conditions, such as home detention or lesser forms of supervision. And those
            conditions can only be imposed with resources (e.g., electronic monitors) and
            personnel, who are both limited in supply and also subject to the same social
            distancing imperatives as everyone else.

            The imperative of individualized determinations, recognized by both sides in this
            case, makes this case inappropriate for class treatment. 349 Each putative class
            member comes with a unique situation—different crimes, sentences, outdates,
            disciplinary histories, age, medical history, places of incarceration, proximity to
            infected inmates, availability of a home landing spot, likelihood of transmitting the
            virus to someone at home detention, likelihood of violation or recidivism, and
            danger to the community.

            The Court then underlines additional problems that Plaintiff’s Request for Injunctive relief

raises with regard to potential separation of powers issues, stating:

            Plaintiffs' motion also raises serious concerns under core principles of federalism
            and the separation of powers, especially given their request for sweeping relief in
            the form of a mandatory injunction. See Missouri v. Jenkins, 495 U.S. 33, 51, 110
            S.Ct. 1651, 109 L.Ed.2d 31 (1990).

349
      Id. at 15.
                                                     53
       Case 3:20-cv-00278-BAJ-SDJ              Document 47        06/08/20 Page 54 of 65




       There are serious separation of powers concerns, too, because running and
       overseeing prisons is traditionally the province of the executive and legislative
       branches. See Turner, 482 U.S. at 84-85, 107 S.Ct. 2254 (“Running a prison is an
       inordinately difficult undertaking that requires expertise, planning, and the
       commitment of resources, all of which are peculiarly within the province of the
       legislative and executive branches of government. Prison administration is,
       moreover, a task that has been committed to the responsibility of those branches,
       and separation of powers concerns counsel a policy of judicial restraint.”). The
       judiciary is ill-equipped to manage decisions about how best to manage any inmate
       population—let alone a statewide population of tens of thousands of people
       scattered across more than a dozen facilities. And the concern about institutional
       competence is especially great where, as here, there is an ongoing, fast-moving
       public health emergency.

       Lastly, in spite of the above legal bases for denial of Plaintiff’s Request for Injunctive

Relief as a matter of law, in the interest of completeness, the Court addressed the merits of

Plaintiff’s Request for Injunctive Relief and found that under the “deliberated indifference”

standard, Plaintiffs have no chance of success on the merits given that Defendants have come

forward with a lengthy list of the actions they have taken to protect the inmates. Turning to the

remaining factors of injunctive relief, the Court reasoned as follows:

       The final factor in the “second stage,” the public interest, also cuts both ways. As
       Plaintiffs stress, the public interest surely is served by avoiding widespread
       outbreaks of COVID-19 infection, and prison environments present a heightened
       risk of such outbreaks occurring, as evidenced at Stateville and the Cook County
       Jail. These are good reasons for Defendants to work hard to reduce the prison
       population, and especially to remove the highest-risk inmates, either though
       outright release or transfer to some other location while still in custody, provided
       that doing so is consistent with the public interest. But every release order carries
       with it some risk to the rest of the community. Has the inmate been exposed to the
       virus while in custody? Does another vulnerable person—perhaps an 80-year old
       mother with emphysema—live at the residence where the inmate will be released?
       Does the inmate have a history of mental instability or domestic violence? Are there
       adequate safeguards—monitoring or supervision—for releasees who are both
       vulnerable and dangerous? How does the increased activity associated with release
       orders in the quantities sought by Plaintiffs comport with the mandate for social
       distancing? Finally, as alluded to above, the public interest also commands respect
       for federalism and comity, which means that courts must approach the entire
       enterprise of federal judicial intrusion into the core activities of the state cautiously
       and with humility. This is not to say that intrusion would not be justified if the state
       government sat silently during a pandemic; if that were the case, the Court would
                                                  54
             Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 55 of 65



            be prepared to request sua sponte the formation of a three-judge court to take up
            Plaintiffs' complaint. But the absence of a plausible case on the merits and doubts
            about the balancing of the harms and public interest reinforce the decision to deny
            injunctive relief at this time.

            Relying on the Money, supra., the District Court of Oregon, in Maney v. Brown, 2020 WL

2839423 (D. Ore. June 1, 2020), similarly denied a Motion for Temporary Restraining Order and

Preliminary Injunction, where Plaintiffs, seven adults in custody at four various Oregon

Department of Corrections Institutions, asserted that Defendants' response to COVID-19 violated

their Eighth Amendment right to reasonable protection from severe illness or death, and asked the

Court to: (1) direct Defendants to “take every action within their power to reduce the risk of

COVID-19” in all of ODOC's institutions; (2) require Defendants to “reduce prisoner population

to levels” to enable social distancing; (3) appoint an expert to effectuate that reduction; (4) provide

safe and non-punitive separation housing for infected AICs (adults in custody) or those at

risk of being infected with COVID-19; and (5) comply with CDC and OHA guidance. Each of

the Maney Plaintiffs claimed to have suffered from underlying medical conditions, ostensibly

making them more vulnerable to the virus.

            Defendants argued that the PLRA prohibited the Court from granting Plaintiffs' motion to

the extent Plaintiffs were the Court to order the release the inmates to reduce the prison population.

The Court agreed, stating:

            In civil actions concerning prison conditions, federal district courts cannot order
            the release of individuals in custody unless the “court has previously entered an
            order for less intrusive relief that has failed to remedy the deprivation of the Federal
            right” and “the defendant has had a reasonable amount of time to comply with the
            previous court orders.” 18 U.S.C. § 3626(a)(3)(A)(i)-(ii). Furthermore, “[a]
            ‘prisoner release order’ may be issued only by a three-judge court.” Plata v.
            Newsom, --- F. Supp. 3d ---, 2020 WL 1908776, at *10 (N.D. Cal. 2020) (citing §
            3626(a)(3)(B)). 350



350
      Id. at 12.
                                                      55
        Case 3:20-cv-00278-BAJ-SDJ             Document 47        06/08/20 Page 56 of 65



       With regard to the injunction, the Court explained that The Court must evaluate the four

factors outlined by the Supreme Court in Winter to determine if Plaintiffs have established the

need for preliminary injunctive relief: (1) likelihood of success on the merits, (2) irreparable harm

in the absence of preliminary relief, (3) the balance of equities, and (4) the public interest. See

Winter, 555 U.S. at 20. After review of the record, the Court held that as the record demonstrated

that the correctional institution made a valiant effort to date to respond to the COVID-19 pandemic.

Citing Money, 2020 WL 1820660, at *18 (finding that the “record simply does not support any

suggestion that Defendants have turned the kind of blind eye and deaf ear to a known problem that

would indicate ‘total unconcern’ for the inmates' welfare”) (quoting Rosario v. Brawn, 670 F.3d

816, 821 (7th Cir. 2012)). Thus, Plaintiffs were therefore unlikely to succeed in demonstrating that

Defendants acted with deliberate indifference.

       The Court also underscored that injunctive relief would cause issues with regard to

separation of powers, stating:

       Any injunctive relief this Court could order would implicate important federalism
       and separation of powers concerns. See Money, 2020 WL 1820660, at *16-19
       (explaining that “running and overseeing prisons is traditionally the province of the
       executive and legislative branches” and that “the public interest also commands
       respect for federalism and comity, which means that courts must approach the entire
       enterprise of federal judicial intrusion into the core activities of the state cautiously
       and with humility”).

       Thus, the Court denied Plaintiffs' Motion for Temporary Restraining Order and Preliminary

Injunction.

       The Southern District Court of California similarly denied a Motion seeking a TRO for the

release of the medically vulnerable pretrial and post-conviction detainee subclasses of inmates

whom were medically vulnerable in Alvarez v. Larose, 2020 WL 2315807 (S.D. Cal. May 12,

2020), holding that the PLRA precludes the relief sought and therefore, Plaintiffs cannot satisfy

the burden of showing that there is a likelihood of success on the merits as required for obtaining
                                                  56
            Case 3:20-cv-00278-BAJ-SDJ                  Document 47           06/08/20 Page 57 of 65



injunctive relief. In Alvarez, the medically vulnerable Plaintiffs were defined as individuals of 45

years of age or older or who have medical conditions that the CDC has determined increase their

likelihood of becoming severely ill from COVID-19. Plaintiffs alleged that the correctional

facilities’ failure to implement adequate measures to protect detainees amounted to

unconstitutional punishment in violation of the Fifth Amendment and deliberate indifference to

the detainees' rights under the Eighth Amendment.

           The Court explained that in order to establish a showing of injunctive relief, the Plaintiffs

must demonstrate “ ‘[they are] likely to succeed on the merits, that [they are] likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in [their]

favor, and that an injunction is in the public interest.’ ” Am. Trucking Ass'ns v. City of Los Angeles,

559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20, 129 S.Ct. 365).

           In opposition to Plaintiff’s request for injunctive relief, Defendants did not concede

Plaintiffs' factual allegations but contended that Plaintiffs were not likely to succeed on the merits

because the PLRA precludes this Court from issuing Plaintiffs’ requested relief. 351 Thus, Plaintiffs

could not satisfy the first requisite of injunctive relief.

           Given that the Plaintiffs were challenging confinement conditions and requesting release,

that Court reasoned that the substance of their claim and form of relief fell squarely within the

purview of a “prisoner release order” under the PLRA. Thus, the Court held that because the Court

may not grant the requested relief, Plaintiffs cannot establish a likelihood of success on the merits

of their claim, stating:

           There is no dispute Plaintiffs are “prisoners” under the PLRA, and if subject to its
           provisions this Court may not order the release of Plaintiffs. For the reasons set
           forth below, the Court finds the PLRA applies to Plaintiffs' claims and divests the
           Court of authority to grant the requested relief. Accordingly, Plaintiffs' motion for
           temporary restraining order is denied.

351
      In light of Defendants' arguments under the PLRA, the Court deferred briefing on class certification.
                                                          57
        Case 3:20-cv-00278-BAJ-SDJ            Document 47       06/08/20 Page 58 of 65




        While the Court made clear that injunctive relief fails on that basis alone, it nonetheless,

briefly addressed the remaining three factors and found that even a strong showing of irreparable

injury and the fact that there were 66 cases of COVID and the Plaintiffs’ subclass members have

a heightened risk of contraction COVID, injunctive relief cannot be granted absent a showing of a

likelihood of success on the merits. Lastly, with regard to the remaining factors for injunctive

relief, the Court held:

        Plaintiffs also do not satisfy the remaining two factors of injunctive relief. The
        Supreme Court has held that where the government is the party opposing an
        injunction, the balance of the equities and public interest injunctive relief factors
        tend to merge. See Nken v. Holder, 556 U.S. 418, 435, 129 S.Ct. 1749, 173 L.Ed.2d
        550 (2009); Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
        Here, the Court could not issue injunctive relief without unfairly intruding on
        Defendants' operation of the prison system and defying Congress's clear policy
        determinations regarding challenges to prison conditions and prisoner release
        orders. In addition, the public interest does not favor the immediate release of a
        class of inmates who may lack viable housing outside of OMDC and may be
        deprived of access to food, means of personal hygiene, and medical care if released,
        all at once, from the facility. Plaintiffs have failed to meet their burden of
        demonstrating the injunctive relief factors weigh in favor of granting a TRO.

        For these reasons, Plaintiffs' Motion for Temporary Restraining Order is denied.

        In Baxley v. Jividen, 2020 WL 1802935 (S.D. W. Va. Apr. 8, 2020), Plaintiffs filed a

Motion for a Preliminary Injunction on March 25, 2020, seeking two forms of injunctive relief.

First, they moved for an order requiring Defendants to “develop, disclose, and implement a plan

that undertakes all appropriate actions to protect Plaintiffs and others who are similarly situated,”

and second, they requested the Court order “WVDCR to release a sufficient number of inmates

[to] reduce overcrowding and allow for appropriate social distancing within the jails and prisons

to protect medically vulnerable inmates.” The plaintiffs are divided into two putative classes: Class

A, which included those inmates with a discernable, treatable medical and/or mental health



                                                 58
             Case 3:20-cv-00278-BAJ-SDJ           Document 47        06/08/20 Page 59 of 65



problem, and Class B, which included all others. 352

            Having determined that Plaintiffs would likely suffer irreparable harm absent a plan to

mitigate the spread of COVID-19 in state prisons, the Court then considered whether Plaintiffs

were likely to succeed on the merits of their deliberate indifference claims, and found this factor

not met, stating:

            Deliberate indifference, in turn, “is a very high standard [and] a showing of mere
            negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999).
            For a prisoner to state a claim for deliberate indifference to her medical needs under
            § 1983, she “must demonstrate (1) a deprivation of [her] rights by the defendant
            that is, objectively, sufficiently serious and (2) that the defendant's state of mind
            was one of deliberate indifference to inmate health or safety.” Carroll v. W. Va.
            Reg'l Jail & Corr. Facility Auth., No. 3:14-1702, 2015 WL 1395886, at *6 (S.D.W.
            Va. Mar. 25, 2015) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)) (internal
            quotations omitted). Regarding the second prong in particular, a plaintiff must
            demonstrate that a defendant “actually knew of and disregarded a substantial risk
            of serious injury to the detainee.” Young v. City of Mount Rainer, 238 F.3d 567,
            575–76 (4th Cir. 2001). “The subjective component therefore sets a particularly
            high bar to recovery.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). It is this
            high bar that makes it unlikely that Plaintiffs could succeed on the merits of their
            claims. 353

            The Court further stated:

            Yet determinations regarding release and furlough must be made on a case-by-case
            basis, taking into account the seriousness of an inmate's underlying offense and the
            support network into which she will be discharged.

            it is impossible to conclude that Defendants have acted with the sort of deliberate
            indifference that could give rise to a constitutional violation under the Eighth and
            Fourteenth Amendments. As such, the Court finds that Plaintiffs have not
            demonstrated a substantial likelihood of success on the merits of their claims.

            Yet the Court is not free to ignore the steps Defendants have already taken to
            address the virus, which are comprehensive and based on best practices
            promulgated by a source Plaintiffs already appear to trust. These facts make it
            exceedingly unlikely that Plaintiffs could succeed on the merits of their claim that
            Defendants have acted with deliberate indifference toward inmates' medical needs
            in light of COVID-19.



352
      Id. at 1.
353
      Id. at 6.
                                                     59
         Case 3:20-cv-00278-BAJ-SDJ                   Document 47          06/08/20 Page 60 of 65



                                    *                          *                 *

         The Court will not “immerse [itself] in the management of state prisons” absent the
         most extraordinary circumstances. Taylor, 34 F.3d at 268. 354

         Plaintiffs' Motion was therefore denied.

         L.       This Court Recently Denied Injunctive Relief Due to Covid Concerns
                  Under Analogous Circumstances

         In Gumns v. Edwards, 2020 WL 2510248 (M.D. La. May 15, 2020), the Court considered

the Emergency Motion for Temporary Restraining Order Enjoining Defendants from Transferring

COVID-19 Carriers to Louisiana State Penitentiary filed by fifteen inmate Plaintiffs, on behalf of

themselves and all similarly situated individuals (collectively, “Plaintiffs”). The subject of

Plaintiffs' motion was the COVID-19 response transfer plan developed by Defendants, by which

COVID-19 positive inmates housed in state and parish jails and prisons would be transferred to

Camp J, at Louisiana State Penitentiary at Angola (“LSP”), for isolation and medical

monitoring. 355

         Plaintiffs purported to represent a class defined as: All prisoners and pretrial detainees who

are, or will in the future be, subjected to the medical care policies and practices of the DOC, and

subjected to the DOC's COVID-19 policies and practices. Plaintiffs proposed a declaratory and

injunctive subclass of all incarcerated individuals who are, or will in the future be, subjected to the

medical care policies and practices of the DOC, and subjected to the DOC's COVID-19 policies

and practices (“Subclass I”). Plaintiffs also proposed a declaratory and injunctive subclass of all

individuals being held in pre-trial detention who are, or will in the future be, subjected to the




354
   Id. at 8.
355
   While in the instant case Plaintiffs are seeking an Order from this Court to compel the release of certain inmates,
as opposed to the Gumn Plaintiffs, who were seeking to prevent the release, the Gumn case is authoritative (or highly
persuasive at the least) in that it too involves a request for Judicial intrusion on how best to manage an inmate
population, which is traditionally within the province of the executive and legislative branches. See Money, supra.
                                                           60
            Case 3:20-cv-00278-BAJ-SDJ                 Document 47          06/08/20 Page 61 of 65



medical care policies and practices of the DOC, and subjected to the DOC's COVID-19 policies

and practices (“Subclass II”).

           Plaintiffs sued Defendants pursuant to 42 U.S.C. § 1983, alleging that Defendants have

violated the Eighth Amendment rights of Subclasses I & II in their deliberate indifference to the

serious risk of harm posed by COVID-19, and violated the Fourteenth Amendment rights of

Subclass II to reasonably safe living conditions. Defendants maintain that Plaintiffs' claims are not

justiciable because Plaintiffs failed to exhaust administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”). Defendants further maintain that Plaintiffs have failed to meet

the burden for the issuance of a TRO or preliminary injunction. 356

           Applying the PRLA, the Court noted that In the context of COVID-19 exigencies, the Fifth

Circuit has recently made it clear that there is no emergency exception or “interest of justice”

exception to the PLRA's exhaustion requirement. Of further significance, this Court then stated:

           In accordance with the Prison Litigation Reform Act (‘PLRA’), preliminary
           injunctive relief must be narrowly drawn, extend no further than necessary to
           correct the violation of the federal right, and be the least intrusive means necessary
           to correct the harm.” 357

           Addressing general policy concerns with the Courts intrusion into the affairs of prison

administration, this Court stated:

           Federal Courts eschew toward “minimum intrusion into the affairs of state prison
           administration; state prison officials enjoy wide discretion in the operation of state
           penal institutions.” In a case challenging a state prison transfer policy, the Supreme
           Court warned against federal courts making decisions regarding “the day-to-day
           functioning of state prisons and involve[ing] the judiciary in issues and
           discretionary decisions that are not the business of federal judges,” noting that
           “[t]he federal courts do not sit to supervise state prisons, the administration of
           which is acute interest to the States.”

           As this Court held in Lavergne v. Cain, “[w]hen weighing any form of injunctive
           relief, federal courts must be mindful not to jump at the chance to take prison

356
      Id. at 2.
357
      Id. at 3, citing Hood v. Vessel, 2013 WL 12121562, at *1 (M.D. La. May 14, 2013) (citing 18 U.S.C. § 3626(a)).
                                                           61
        Case 3:20-cv-00278-BAJ-SDJ                 Document 47         06/08/20 Page 62 of 65



        administration into their own hands and out of the hands of the people entrusted
        with such tasks by the state.” Further, “[c]ourts have recognized that unwarranted
        intrusions by the courts can be disruptive to the prison administrators, who are often
        in the best position to operate the prison in a fashion that is best for the security of
        prisoners and outsiders alike.” 358

        The Court then looked to the Fifth Circuit's recent decisions in Valentine v. Collier and

Marlowe v. LeBlanc, which presented challenges to prison conditions in the context of the COVID-

19 pandemic, to guide its analysis. 359 In the context of the request for injunctive relief, the Court

explained that the question is whether Plaintiffs are substantially likely to succeed on their claims

that the Defendants' plan to isolate COVID-19 positive inmates at Camp J violates the Plaintiffs'

Eighth Amendment and Fourteenth Amendment rights. Finding that the Defendants’ transfer plan

was carefully developed to limit the impending harm of the spread of coronavirus throughout all

prisons and jails in the state of Louisiana, it belied a claim of deliberate indifference. Similarly,

this Court found that an injunction would raise serious potential risk of harm to the Defendants

because “it would hamstring the DOC “from responding to the COVID-19 threat without a

permission slip from the district court.” For the same reasoning and analysis articulated by the

Fifth Circuit in Valentine, supra., the Court found that the second factor weighs in Defendants'

favor. Plaintiffs have failed to demonstrate that the requested injunction will not cause irreparable

harm to Defendants and potentially to inmates and pre-trial detainees throughout the State of

Louisiana.

        Thus, Plaintiffs’ Request for Temporary Restraining Order was denied.

        M.       If the Court orders injunctive relief, significant security should be required.

        FRCP 65(c) provides “[t]he court may issue a preliminary injunction or a temporary



358
   Id. at 3-4.
359
   Valentine v. Collier, 2020 WL 1934431, 956 F.3d 797 (5th Cir. Apr. 22, 2020); Marlowe v. LeBlanc, ––– Fed.
Appx. ––––, 2020 WL 2043425 (5th Cir. Apr. 27, 2020). Marlowe involved an inmate's complaints about the prison's
response to the COVID pandemic.
                                                      62
            Case 3:20-cv-00278-BAJ-SDJ                   Document 47           06/08/20 Page 63 of 65



restraining order only if the movant gives security in an amount that the court considers proper to

pay the costs and damages sustained by any party found to have been wrongfully enjoined or

restrained.” The Sheriff has provided ample reasoning that an injunction should be denied.

However, if the Court finds otherwise, EBRP may have significant costs to bear, which will

ultimately be borne by the East Baton Rouge Parish taxpayers. While Plaintiffs cite to two cases

advising this court that the courts in this circuit do not require security in cases brought by indigent

or incarcerated people, neither of the cases are from courts of the Fifth Circuit and are thus, not

authoritative on the issue. Rather, the Fifth Circuit has determined that the security requirement

serves two functions: (1) it assures the enjoined party that it may readily collect damages from the

funds posted or the surety provided in the event that it was wrongfully enjoined, without further

litigation and without regard to the possible insolvency of the assured, and (2) it provides the

plaintiff with notice of the maximum extent of its potential liability, since the amount of the bond

“is the limit of the damages the defendant can obtain for a wrongful injunction, … provided the

plaintiff was acting in good faith.” 360 Courts have waived such a requirement when they have

found that Plaintiff was financially responsible. 361 The Sheriff has provided above significant

grounds against being enjoined, and the Plaintiffs have not made any showing that they are

financially responsible, thus, a security bond is necessary in this proceeding. Sheriff defendants

urge this court to order the Plaintiffs to provide security within its discretion.

            Sheriff defendants have incurred significant costs and attorneys fees to date, related to the

subject proceedings pending the temporary restraining order and should thus be entitled to

damages should they be wrongfully enjoined. Nonetheless, should the Plaintiffs request for a TRO

be granted, additional security would account for a wide range or potential costs such as: hiring of



360
      Continuum Co, Inc. v. Incepts, Inc., 873 F.2d 801, at 803 (U.S. 5th Cir. 1989).
361
      Id.
                                                             63
        Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 64 of 65



additional resources for cleaning all areas of the EBRP, having additional deputies within in the

jail to enforce social distancing measures (thereby reducing the law enforcement presence in the

community when deputies are already in strain due to the national climate on racism), purchase of

additional PPE and sanitizing supplies (which is already exorbitant on primary or secondary

markets), locating and paying alternate locations to house inmates including transportation and

meal service to such facilities (if the court orders a reduction in inmate numbers in the EBRP, as

the EBRSO cannot lawfully release inmates from custody), and defending potential lawsuits based

on excessive force, prison conditions, or other claims and on sanctions for violating victim rights,

caused by compliance with this Courts order. Such measures could easily cost a minimum of

$500,000 to the EBRSO.

       Granting injunctive relief without security would be analogous to the release of an inmate

without posting bond, the likes of which will never be seen. For all these reasons, if the Court

grants injunctive relief despite the significant arguments, authorities, exhibits, and explanation of

the Sheriff and EBRSO personnel, the Court should require Plaintiffs to post a security interest of

at least $500,000.

V.     CONCLUSION

       For all of the foregoing reasons, Sheriff Defendants respectfully request that this Court

deny Plaintiffs’ Motion for Temporary Restraining Order and dismiss the suit as premature

because Plaintiffs failed to exhaust administrative remedies prior to filing suit.

                                               Respectfully submitted:

                                               ERLINGSON BANKS, PLLC

                                               s/Catherine S. St. Pierre
                                               MARY G. ERLINGSON (#19562)
                                               CATHERINE S. ST. PIERRE (#18419)
                                               RACHEL M. ABADIE (#34413)
                                               One American Place
                                                 64
       Case 3:20-cv-00278-BAJ-SDJ            Document 47        06/08/20 Page 65 of 65



                                              301 Main Street, Suite 2110
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 218-4446
                                              Facsimile: (225) 246-2876
                                              cstpierre@erlingsonbanks.com
                                              Counsel for Sheriff Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of June, 2020, a true and correct copy of the foregoing

pleading was filed electronically with the Clerk of Court using the CM/ECF system. Notice of

this filing will be sent by operation of the court’s electronic filing system and/or via U.S. Postal

Service to counsel of record.

       Baton Rouge, Louisiana, this 5th day of June, 2020.


                                     s/Catherine S. St Pierre
                                      Catherine S. St. Pierre




                                                65
